Exhibit 10. 19

 

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

MERCURY INTERACTIVE CORPORATION,

SYSTINET CORPORATION,

SHARK CORPORATION,

AND

WARBURG PINCUS PRIVATE EQUITY VIII, L.P.,

AS STOCKHOLDERS REPRESENTATIVE

JANUARY 8, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Article 1

  

THE MERGER

   1

  1.1

   The Merger    1

  1.2

   Closing    2

  1.3

   Effects of the Merger    2

  1.4

   Effects on Capital Stock    2

  1.5

   Exchange of Certificates    4

  1.6

   Stock Options and Warrants    6

  1.7

   Dissenting Shares    7

  1.8

   Determination of Actual Net Liabilities and Aggregate Exercise Price    7

Article 2

  

REPRESENTATIONS AND WARRANTIES OF SYSTINET

   9

  2.1

   Organization, Standing and Power    9

  2.2

   Capital Structure    10

  2.3

   Authority; Noncontravention    11

  2.4

   Financial Statements    12

  2.5

   Absence of Certain Changes; Undisclosed Liabilities    12

  2.6

   Litigation    13

  2.7

   Restrictions on Business Activities    13

  2.8

   Intellectual Property    13

  2.9

   Taxes    18

  2.10

   Employee Benefit Plans    20

  2.11

   Employee Matters    22

  2.12

   Related Party Transactions    23

  2.13

   Insurance    23

  2.14

   Compliance With Laws    23

  2.15

   Minute Books    23

  2.16

   Brokers’ and Finders’ Fees    23

  2.17

   Board Approval    23

  2.18

   Stockholder Approval    23

  2.19

   Material Customers    24

  2.20

   Contracts    24

  2.21

   Title of Properties; Absence of Encumbrances    25

  2.22

   Representations Complete    25

Article 3

  

REPRESENTATIONS AND WARRANTIES OF MERCURY AND MERGER SUB

   25

  3.1

   Organization, Standing and Power    25

  3.2

   Authority; Noncontravention    26

  3.3

   Board Approval    26

  3.4

   Required Financing    26

  3.5

   Brokers    27

  3.6

   Litigation    27

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page

Article 4

  

COVENANTS AND OTHER AGREEMENTS

   27

  4.1

   Conduct of Business of Systinet and Subsidiaries    27

  4.2

   Restrictions on Conduct of Business of Systinet and Subsidiaries    28

  4.3

   Access to Information    30

  4.4

   Confidentiality    31

  4.5

   Public Disclosure    31

  4.6

   Consents; Cooperation    31

  4.7

   Legal Requirements    32

  4.8

   Employees; Benefits    33

  4.9

   Stock Options    33

  4.10

   Form S-8    34

  4.11

   Spreadsheet    34

  4.12

   Expenses    35

  4.13

   Further Assurances    35

  4.14

   Information Statement    35

  4.15

   No Solicitation    36

  4.16

   Milestone Bonus Plan    36

  4.17

   Section 280G Matters    37

  4.18

   Comerica Credit Facility    37

  4.19

   Additional Systinet Options    37

  4.20

   Systinet 401(k) Plan    37

Article 5

  

CONDITIONS TO THE MERGER

   38

  5.1

   Conditions to Obligations of Each Party to Effect the Merger    38

  5.2

   Additional Conditions to Obligations of Systinet    38

  5.3

   Additional Conditions to the Obligations of Mercury and Merger Sub    38

Article 6

  

TERMINATION, AMENDMENT AND WAIVER

   40

  6.1

   Termination    40

  6.2

   Effect of Termination    41

  6.3

   Amendment    41

  6.4

   Extension; Waiver    42

Article 7

  

ESCROW FUND AND INDEMNIFICATION

   42

  7.1

   Escrow Fund    42

  7.2

   Indemnification    42

  7.3

   Limitations on Indemnification; Exclusive Remedy    43

  7.4

   Claim Period    44

  7.5

   Claims upon Escrow Fund    44

  7.6

   Objections to Claims    45

  7.7

   Resolution of Objections to Claims    45

  7.8

   Third-Party Claims    46

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page

7.9

   Stockholders Representative    46

7.10

   Actions of the Stockholders Representative    47

7.11

   Purchase Price Adjustment    48

Article 8

  

GENERAL PROVISIONS

   48

8.1

   Survival of Representations and Warranties    48

8.2

   Notices    48

8.3

   Interpretation    50

8.4

   Definitions    51

8.5

   Counterparts    54

8.6

   Entire Agreement; No Third Party Beneficiaries    54

8.7

   Assignment    54

8.8

   Severability    54

8.9

   Failure or Indulgence Not Waiver; Remedies Cumulative    55

8.10

   GOVERNING LAW    55

8.11

   Binding Arbitration    55

8.12

   IP Litigation; Jurisdiction; Venue    56

8.13

   WAIVER OF JURY TRIAL    56

8.14

   Enforcement    56

*     *     *     *     *

Exhibit A

   Form of Stockholder Action by Written Consent    A-1

Exhibit B

   Form of Certificate of Merger    B-1

Exhibit C

   Form of Escrow Agreement    C-1

Exhibit D

   Form of Letter of Transmittal    D-1

Exhibit E

   Milestone Bonus Plan    E-1

Exhibit F

   Closing Deliveries    F-1

Exhibit G-1

   Form of Jones Day Opinion    (G-1)-1

Exhibit G-2

   Form of Goodwin Procter LLP Opinion    (G-2)-1

Exhibit H

   Form of Offer Letter    H-1

Exhibit I

   Form of Proprietary Information and Inventions Agreement    I-1

Exhibit J-1

   Form of U.S. Non-Competition Agreement    (J-1)-1

Exhibit J-2

   Form of Czech Non-Competition Agreement    (J-2)-1

Exhibit K

   Form of Termination and Waiver    K-1

Exhibit L-1

   Form of Investment Letter    (L-1)-1

Exhibit L-2

   Form of Investment Letter    (L-2)-2

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER, dated as of January 8, 2006 (this
“Agreement”), is by and among Mercury Interactive Corporation, a Delaware
corporation (“Mercury”), Systinet Corporation, a Delaware corporation
(“Systinet”), Shark Corporation, a Delaware corporation and a wholly owned
subsidiary of Mercury (“Merger Sub”), and Warburg Pincus Private Equity VIII,
L.P., as a representative of Systinet’s stockholders (the “Stockholders
Representative”).

BACKGROUND

A. Mercury, Merger Sub and Systinet wish to effect a business combination
through a Merger (as defined in Section 1.1) of Merger Sub with and into
Systinet on the terms and conditions, set forth in this Agreement;

B. The Board of Directors of Systinet (the “Systinet Board”) has approved this
Agreement, the Merger and the other transactions contemplated by this Agreement
and determined that this Agreement, the Merger and the other transactions
contemplated by this Agreement are advisable and in the best interest of its
stockholders;

C. The Boards of Directors of Mercury and Merger Sub have approved this
Agreement, the Merger and the other transactions contemplated by this Agreement
and determined that this Agreement, the Merger and the other transactions
contemplated by this Agreement are in the best interest of their respective
stockholders;

D. Immediately after the execution and delivery of this Agreement, stockholders
of Systinet holding at least 85% of the combined voting power of the then
outstanding shares of Systinet Capital Stock (as defined in Section 1.4) will
execute and deliver a written consent in the form of Exhibit A (the “Systinet
Stockholders Written Consent”) approving and adopting this Agreement; and

E. Mercury, Merger Sub and Systinet desire to make certain representations,
warranties, covenants and agreements in connection with the Merger, and also to
prescribe various conditions to the Merger.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

ARTICLE 1

THE MERGER

1.1 The Merger. Upon the terms and subject to the conditions in this Agreement,
and in accordance with the General Corporation Law of the State of Delaware (the
“DGCL”), Merger Sub shall be merged with and into Systinet (the “Merger”) at the
effective time of the Merger (the “Effective Time”) which shall be the time of
the filing of the certificate of merger, substantially in the form of Exhibit B
(the “Certificate of Merger”) or at such later time as is agreed by Mercury and
Systinet as set forth in the Certificate of Merger. The Certificate of



--------------------------------------------------------------------------------

Merger shall be filed if, as and when the Closing occurs with the Secretary of
State of the State of Delaware (the “Delaware Secretary”). Systinet shall be the
surviving corporation (sometimes referred to as the “Surviving Corporation”) in
the Merger and shall succeed to and assume all the rights and obligations of
Merger Sub in accordance with the DGCL.

1.2 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place no more than three business days after the
satisfaction or waiver of each of the conditions set forth in Article 5 or at
such other time as the parties agree in writing. The Closing shall take place at
the offices of Jones Day, 2882 Sand Hill Road, Suite 240, Menlo Park, California
or at such other location as the parties agree. The date on which the Closing
actually occurs is herein referred to as the “Closing Date.”

1.3 Effects of the Merger.

(a) At the Effective Time, the effect of the Merger shall be as provided in this
Agreement, the Certificate of Merger and the applicable provisions of the DGCL.

(b) At the Effective Time, the certificate of incorporation of Merger Sub, as in
effect immediately prior to the Effective Time, shall be the certificate of
incorporation of the Surviving Corporation until thereafter amended as provided
by the DGCL and such certificate of incorporation; provided, however, that at
the Effective Time the certificate of incorporation of the Surviving Corporation
shall be amended so that the name of the Surviving Corporation shall be
“Systinet Corporation.”

(c) At the Effective Time, the bylaws of Merger Sub, as in effect immediately
prior to the Effective Time, shall be the bylaws of the Surviving Corporation
until thereafter amended as provided by the DGCL, the certificate of
incorporation of the Surviving Corporation and such bylaws.

(d) At the Effective Time, the directors and officers of Merger Sub, as
constituted immediately prior to the Effective Time, shall be the directors and
officers of the Surviving Corporation, for so long as provided under the DGCL,
the certificate of incorporation of the Surviving Corporation and the bylaws of
the Surviving Corporation.

1.4 Effects on Capital Stock. As of the Effective Time, by virtue of the Merger
and without any action on the part of Merger Sub, Mercury or Systinet, or any
holder of shares of capital stock of Systinet (the “Systinet Capital Stock”) or
any shares of capital stock of Merger Sub, the following shall occur:

(a) Each share of Systinet Capital Stock that is owned by Systinet, Mercury,
Merger Sub or any of their respective Subsidiaries shall automatically be
canceled and shall cease to exist, and no consideration shall be delivered or
deliverable in exchange therefor.

(b) Each share of Common Stock of Merger Sub (the “Merger Sub Common Stock”)
issued and outstanding immediately prior to the Effective Time shall be
converted into one validly issued, fully paid and nonassessable share of common
stock of the Surviving Corporation. Each certificate evidencing ownership of
Merger Sub Common Stock shall evidence ownership of shares of common stock of
the Surviving Corporation.

 

2



--------------------------------------------------------------------------------

(c) Each issued and outstanding share of Systinet Capital Stock (other than
shares to be canceled in accordance with Section 1.4(a) and Dissenting Shares
(as defined in Section 1.7(a))) shall be converted into the right to receive the
Merger Consideration (as defined in Section 1.4(d)) as specified and allocated
in this Section 1.4. As of the Effective Time, all such shares of Systinet
Capital Stock shall no longer be outstanding and shall automatically be canceled
and shall cease to exist, and each holder of a certificate formerly representing
any such shares of Systinet Capital Stock (the “Certificates”) shall cease to
have any rights with respect thereto, except the right to receive the Merger
Consideration as allocated in this Section 1.4 upon surrender of such
Certificate in accordance with Section 1.5 or, with respect to Dissenting
Shares, the rights set forth in Section 1.7 and the DGCL.

(d) “Merger Consideration” means an aggregate amount of cash in immediately
available funds equal to (i) $105,000,000 plus (ii) the amount of the aggregate
exercise price of all vested and unexercised Systinet Options (as defined in
Section 1.6(a)) and all Systinet Warrants (as defined in Section 1.6(c)) as of
12:01 a.m. on the Closing Date (the “Aggregate Exercise Price”) minus (iii) the
amount of the Actual Net Liabilities (as defined in Section 1.8(e)). At or
before the Closing, Mercury shall deliver in cash in immediately available
funds:

(x) A portion of the Merger Consideration equal to $10,750,000 (the “Escrow
Fund”) to U.S. Bank National Association, as escrow agent (the “Escrow Agent”),
in accordance with an Escrow Agreement, dated as of the Closing Date,
substantially in the form of Exhibit C (the “Escrow Agreement”), by and among
Mercury, the Escrow Agent and the Stockholders Representative, which Escrow Fund
will be held and distributed in accordance with the terms of the Escrow
Agreement and Section 1.8(f) and Article 7 of this Agreement; and

(y) An amount equal to the Merger Consideration less the amount of the Escrow
Fund to the Exchange Agent (as defined in Section 1.5(a)) for distribution in
accordance with this Section 1.4 and Sections 1.5 and 1.6.

(e) For purposes of the Closing, Systinet shall make a good-faith estimate of
(i) the consolidated balance sheet of Systinet as of 12:01 a.m. on the Closing
Date (the “Closing Date Balance Sheet”), which shall be prepared in accordance
with GAAP (as defined in Section 2.4) applied in a manner consistent with the
accounting principles used in the preparation of the Audited Financial
Statements (as defined in Section 2.4), (ii) the consolidated balance sheet of
Systinet as of December 31, 2005 (the “December 31 Balance Sheet”), which shall
be prepared in accordance with GAAP applied in a manner consistent with the
accounting principles used in the preparation of the Audited Financial
Statements (as defined in Section 2.4), (iii) the Net Liabilities (as defined in
Section 8.4(j)) (or, for accounts receivable, as of December 5, 2005) (the
“Estimated Net Liabilities”), and (iv) the Aggregate Exercise Price as of
December 31, 2005 (the “Estimated Aggregate Exercise Price”), each of which
shall be based upon the most recent ascertainable financial information of
Systinet and its Subsidiaries, and each of which shall be delivered to Mercury
at least three business days prior to the Closing. For purposes of payments of
the Merger Consideration before a final determination of the Actual Net
Liabilities and the Aggregate Exercise Price in accordance with Section 1.8, the
Merger Consideration shall be calculated using the Estimated Net Liabilities and
the Estimated Aggregate Exercise Price, with any adjustment to be made in
accordance with Section 1.8(f).

 

3



--------------------------------------------------------------------------------

(f) The Merger Consideration shall be allocated as follows: (i) each share of
Systinet Common Stock (as defined in Section 8.4(o)) issued and outstanding
immediately prior to the Effective Time shall be converted into the right to
receive, and become exchangeable for, an amount of cash equal to the Common
Price Per Share, and (ii) each share of Systinet Preferred Stock (as defined in
Section 8.4(p)) issued and outstanding immediately prior to the Effective Time
shall be converted into the right to receive, and become exchangeable for, an
amount in cash equal to the product of (x) the Common Price Per Share multiplied
by (y) the number of shares (including fractions of a share) of Systinet Common
Stock issuable upon conversion of such share of Systinet Preferred Stock in
accordance with Systinet’s certificate of incorporation, as amended and as in
effect immediately prior to the Effective Time (the “Systinet Charter”). The
“Common Price Per Share” shall equal the Merger Consideration divided by the
Systinet Participating Capitalization, rounded to six decimal places. “Systinet
Participating Capitalization” means, as of immediately prior to the Effective
Time, the aggregate number of outstanding shares of Systinet Common Stock
(including all (i) shares of Systinet Common Stock issuable upon conversion of
all shares of Systinet Preferred Stock and (ii) shares of Systinet Common Stock
issuable upon exercise of (A) all vested and unexercised Systinet Options and
(B) all Systinet Warrants).

(g) If there is a stock split, reverse stock split, stock dividend (including
any dividend or distribution of securities convertible into capital stock),
reorganization, reclassification, combination, recapitalization or other like
change with respect to shares of Systinet Capital Stock occurring after the date
of this Agreement and before the Effective Time, all references in this
Agreement to specified numbers of shares of any class or series affected
thereby, and all calculations provided for that are based upon numbers of shares
of any class or series (or trading prices therefor) affected thereby, shall be
equitably adjusted to the extent necessary to provide the parties the same
economic effect as contemplated by this Agreement prior to such stock split,
reverse stock split, stock dividend, reorganization, reclassification,
combination, recapitalization or other like change.

1.5 Exchange of Certificates.

(a) At or prior to the Closing, Mercury shall enter into an agreement with
Mellon Investor Services LLC (or such other bank or trust company in the United
States as may be designated by Mercury and reasonably acceptable to Systinet,
the “Exchange Agent”), which shall provide that Mercury shall make available to
the Exchange Agent cash in the amount necessary for the payment of the Merger
Consideration as specified and allocated in Section 1.4 upon surrender of
Certificates and thereafter.

(b) At the Closing or as soon as reasonably practicable after the Closing,
Mercury shall cause the Exchange Agent to deliver or mail to each holder of
record of a Certificate (i) a letter of transmittal (which shall specify that
delivery shall be effected, and risk of loss and title to the Certificates shall
pass, only upon delivery of the Certificates to the Exchange Agent and shall be
substantially in the form of Exhibit D, together with changes reasonably
requested by the Exchange Agent) and (ii) instructions for use in surrendering
Certificates in exchange for consideration specified and allocated in
Section 1.4. Upon surrender of a Certificate for cancellation to the Exchange
Agent, together with such letter of transmittal, duly completed and executed,
and such other documents as may reasonably be required by the

 

4



--------------------------------------------------------------------------------

Exchange Agent, the holder of such Certificate shall receive in exchange
therefor the Merger Consideration into which the shares formerly represented by
such Certificate shall have been converted in accordance with Section 1.4 (less
any cash deposited into the Escrow Fund), and the Certificate so surrendered
shall be canceled. If a transfer of ownership of shares of Systinet Capital
Stock has not been registered in Systinet’s transfer records, payment may be
made to a Person (as defined in Section 8.4(k)) other than the Person in whose
name the Certificate so surrendered is registered if such Certificate is
properly endorsed or otherwise is in proper form for transfer and the Person
requesting such issuance shall pay any transfer or other Tax (as defined in
Section 2.9(a)) required by reason of the payment to a Person other than the
registered holder of such Certificate or establish to the satisfaction of
Mercury that such Tax has been paid or is not applicable. Other than interest
earned that becomes part of the Escrow Fund, no interest shall be paid or will
accrue on the cash payable to holders of Certificates in accordance with the
provisions of this Article 1.

(c) All cash paid upon the surrender of Certificates in accordance with the
terms of this Article 1 (including cash deposited into the Escrow Fund) shall be
deemed to have been paid in full satisfaction of all rights pertaining to the
shares of Systinet Capital Stock represented by such Certificates, and there
shall be no further registration of transfers on the stock transfer books of the
Surviving Corporation of the shares of Systinet Capital Stock which were
outstanding immediately prior to the Effective Time.

(d) None of Mercury, the Surviving Corporation or the Exchange Agent shall be
liable to any Person with respect to any cash delivered to a public official in
accordance with any applicable abandoned property, escheat or similar law. If
any Certificate shall not have been surrendered immediately prior to the date on
which any amounts payable in accordance with this Article 1 would otherwise
escheat to or become the property of any Governmental Entity (as defined in
Section 2.3), any such amounts shall, to the extent permitted by applicable law,
become the property of the Surviving Corporation, free and clear of all claims
or interest of any Person previously entitled thereto.

(e) If any Certificate shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the Person claiming such Certificate to
be lost, stolen or destroyed and, if required by Mercury, the posting by such
Person of a bond in such reasonable amount as Mercury may direct as indemnity
against any claim that may be made against it with respect to such Certificate,
the Exchange Agent shall issue in exchange for such lost, stolen or destroyed
Certificate the applicable Merger Consideration with respect thereto.

(f) To the extent required by law, the Surviving Corporation or the Exchange
Agent shall be entitled to deduct and withhold from amounts otherwise payable in
accordance with this Agreement to any former holder of shares of Systinet
Capital Stock, Systinet Options or Systinet Warrants such amounts as the
Surviving Corporation or the Exchange Agent reasonably believes is required to
be deducted and withheld with respect to the making of such payment under the
Internal Revenue Code of 1986 (the “Code”) or any provision of state, local or
foreign Tax law. To the extent that amounts are so withheld and paid over to the
appropriate taxing authority by the Surviving Corporation or the Exchange Agent,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the holder of the shares of Systinet Capital Stock, Systinet
Options or Systinet Warrants in respect of which such deduction and withholding
was made by the Surviving Corporation or the Exchange Agent.

 

5



--------------------------------------------------------------------------------

1.6 Stock Options and Warrants.

(a) Systinet shall use its commercially reasonable efforts to obtain from each
holder of a then outstanding option to purchase shares of Systinet Common Stock
(the “Systinet Options”) granted under the Systinet Option Plan (as defined in
Section 2.2) that is then exercisable and vested (including those that become
exercisable and vested as a result of the consummation of the Merger) an
agreement, to be effective upon consummation of the Merger, to cancel such
Systinet Option to the extent it is then exercisable and vested (including those
that become exercisable and vested as a result of the consummation of the
Merger) in consideration of payment to such holder of an amount in cash in
respect thereof equal to the product of (i) the excess, if any, of the Common
Price Per Share over the per share exercise price thereof and (ii) the number of
then exercisable and vested (including those that become exercisable and vested
as a result of the consummation of the Merger) shares of Systinet Common Stock
subject thereto (such payment to be net of applicable withholding taxes). The
Systinet Options subject to the agreements described in the preceding sentence
shall be referred to as the “Cash Out Options.”

(b) Upon consummation of the Merger, each then outstanding Systinet Option
granted under the Systinet Stock Plan that is not a Cash Out Option shall be
assumed by Mercury in accordance with Section 4.9 hereof.

(c) Systinet shall use its reasonable efforts to obtain from each holder of a
then outstanding warrant issued by Systinet (the “Systinet Warrants”) an
agreement, to be effective upon consummation of the Merger, to cancel such
Systinet Warrant in consideration of payment to such holder of an amount in cash
in respect thereof equal to the product of (i) the excess, if any, of the Common
Price Per Share over the per share exercise price thereof and (ii) the number of
shares of Systinet Common Stock subject thereto (such payment to be net of
applicable withholding taxes). The Systinet Warrants subject to the agreement
described in the preceding sentence shall be referred to as the “Cash Out
Warrants.”

(d) Payment of the consideration for each Cash Out Option and Cash Out Warrant
shall be made as follows:

(i) At the Closing, a portion of such consideration (before any required tax
withholding) equal to the product obtained by multiplying (x) such consideration
by (y) a fraction, the numerator of which shall be the amount of the Escrow Fund
and the denominator of which shall be the Merger Consideration shall be included
in the Escrow Fund delivered by Mercury to the Escrow Agent as contemplated by
Section 1.4(d)(x); and

(ii) Within 10 business days after Closing, Mercury shall deliver to the holder
of such Cash Out Option and Cash Out Warrant the remainder of such
consideration.

 

6



--------------------------------------------------------------------------------

1.7 Dissenting Shares.

(a) Notwithstanding anything in this Agreement to the contrary and unless
otherwise provided by applicable law, shares of Systinet Capital Stock that are
issued and outstanding immediately prior to the Effective Time and that are
owned by stockholders who have properly perfected their rights of appraisal in
accordance with the provisions of applicable law (“Dissenting Shares”) shall not
be converted into the right to receive the Merger Consideration, unless and
until such stockholders shall have failed to perfect or shall have effectively
withdrawn or lost their right of payment under applicable law, but, instead, the
holders thereof shall be entitled to payment of the fair value of such
Dissenting Shares in accordance with the applicable provisions of law. If any
such holder shall have failed to perfect or shall have effectively withdrawn or
lost such right of appraisal, each share of Systinet Capital Stock held by such
stockholder shall thereupon be deemed to have been converted into the right to
receive and become exchangeable for, at the Effective Time, the Merger
Consideration specified and allocated in Section 1.4.

(b) Systinet shall give Mercury (i) prompt notice of any objections filed in
accordance with applicable law received by Systinet, withdrawals of such
objections and any other instruments served in connection with such objections
in accordance with applicable law and received by Systinet or its
representatives and (ii) the opportunity to direct all negotiations and
proceedings with respect to objections under applicable law consistent with
Systinet’s obligations thereunder. Systinet shall not, except with the prior
written consent of Mercury, (i) voluntarily make any payment, admission or
statement against interest with respect to any such objection, (ii) offer to
settle or settle any such objection or (iii) waive any failure by a former
Systinet stockholder to timely deliver a written objection or other act
perfecting appraisal rights in accordance with applicable law.

1.8 Determination of Actual Net Liabilities and Aggregate Exercise Price.

(a) Mercury may, at its option, prepare a calculation of (i) the actual Net
Liabilities (or, for accounts receivable, as of December 5, 2005) (the “Final
Net Liabilities”), and (ii) the actual Aggregate Exercise Price as of
December 31, 2005 (the “Final Aggregate Exercise Price”), which shall be
delivered to the Stockholders Representative, if at all, within 45 days after
the Closing. In addition, if it is determined in accordance with such
calculation that the Estimated Amount (as defined in Section 1.8(f)) is greater
than the Actual Amount (as defined in Section 1.8(f)), Mercury may, at its
option, prepare a statement setting forth the amount equal to the difference
between the Actual Amount and the Estimated Amount (an “Adjustment
Certificate”), which shall be delivered to the Stockholders Representative and
the Escrow Agent, if at all, within 45 days after the Closing. The Stockholders
Representative shall have 45 days after the date of the delivery of the Final
Net Liabilities, the Final Aggregate Exercise Price and the Adjustment
Certificate (the “Dispute Period”) to dispute any of the elements of Mercury’s
calculation of the Final Net Liabilities, the Final Aggregate Exercise Price or
the amount set forth in the Adjustment Certificate (a “Dispute”). The
Stockholders Representative shall have reasonable access during normal business
hours to all documents, records, work papers, facilities and personnel necessary
for it to review the Final Net Liabilities, the Final Aggregate Exercise Price
and the amount set forth in the Adjustment Certificate.

 

7



--------------------------------------------------------------------------------

(b) If the Stockholders Representative does not give written notice of a Dispute
(a “Dispute Notice”) within the Dispute Period to Mercury and the Escrow Agent,
the determination of the Final Net Liabilities, the Final Aggregate Exercise
Price and the amount set forth in the Adjustment Certificate shall be treated as
if it had been accepted and agreed to by the Stockholders Representative in the
form in which it was delivered, and shall be final and binding upon the parties
hereto.

(c) If the Stockholders Representative has a Dispute, the Stockholders
Representative shall give Mercury and the Escrow Agent a Dispute Notice within
the Dispute Period, setting forth the elements and amounts with which it
disagrees. Within 30 days after delivery of the Dispute Notice, Mercury and the
Stockholders Representative shall attempt to resolve the Dispute and agree in
writing upon the final content of the disputed Final Net Liabilities, the Final
Aggregate Exercise Price and any adjustment to be made in accordance with
Section 1.8(f).

(d) If Mercury and the Stockholders Representative are unable to resolve any
Dispute within the 30-day period after the Stockholder Representative’s delivery
of a Dispute Notice, the Stockholder Representative and Mercury shall jointly
engage BDO Seidman, or if such firm declines to act in such capacity, by such
other firm of independent nationally recognized accountants having no material
relationship with Mercury or Systinet and reasonably acceptable to both the
Stockholder Representative and Mercury (the “Arbitrating Accountant”) as
arbitrator. In connection with the resolution of any Dispute, the Arbitrating
Accountant shall have access to all documents, records, work papers, facilities
and personnel necessary to perform its function as arbitrator. The Arbitrating
Accountant’s function shall be to conform the Final Net Liabilities, the Final
Aggregate Exercise Price and the amount set forth in the Adjustment Certificate
to the principles of preparation set forth in this Section 1.8. The Arbitrating
Accountant shall allow Mercury and the Stockholders Representative to present
their respective positions regarding the Dispute. The Arbitrating Accountant
may, at its discretion, conduct a conference concerning the Dispute, at which
conference each party shall have the right to present additional documents,
materials and other information and to have present its advisors, counsel and
accountants. In connection with such process, there shall be no hearings or any
oral examinations, testimony, depositions, discovery or other similar
proceedings other than the conference referred to in the preceding sentence. The
Arbitrating Accountant shall thereafter promptly render its decision on the
question in writing and finalize the Final Net Liabilities, the Final Aggregate
Exercise Price and the amount set forth in the Adjustment Certificate to reflect
the resolution of all Disputes. Such written determination shall be final and
binding upon the parties hereto with respect to the Dispute, and judgment may be
entered on the award. The fees and expenses of the Arbitrating Accountant shall
be allocated between the former holders of Systinet Capital Stock, the Cash Out
Options and the Cash Out Warrants, on the one hand, and Mercury, on the other
hand, so that share of the former holders of Systinet Capital Stock, the Cash
Out Options and the Cash Out Warrants of such fees and expenses shall be equal
to the product of (i) and (ii), where (i) is the aggregate amount of such fees
and expenses, and where (ii) is a fraction, the numerator of which is the amount
in dispute that is ultimately unsuccessfully disputed by the Stockholders
Representative (as determined by the Arbitrating Accountant), and the
denominator of which is the total amount in dispute.

 

8



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, (i) the “Actual Net Liabilities” shall be
either the Estimated Net Liabilities if Mercury does not deliver the calculation
contemplated by Section 1.8(a) or, if Mercury delivers such calculation, the
Final Net Liabilities, and (ii) the “Aggregate Exercise Price” shall be either
the Estimated Exercise Price if Mercury does not deliver the calculation
contemplated by Section 1.8(a) or, if Mercury does deliver such calculation, the
Final Aggregate Exercise Price, in each case as determined and adjusted after
resolution of all Disputes in accordance with Sections 1.8(b), 1.8(c) or 1.8(d),
as applicable.

(f) If the Aggregate Exercise Price minus the Actual Net Liabilities (the
“Actual Amount”) is greater than the Estimated Aggregate Exercise Price minus
the Estimated Net Liabilities (the “Estimated Amount”), an amount equal to
difference between the Actual Amount and the Estimated Amount shall be
distributed to the holders of shares of Systinet Capital Stock, vested and
unexercised Systinet Options and Systinet Warrants outstanding immediately prior
to the Effective Time as contemplated by Sections 1.4 and 1.5. If the Estimated
Amount is greater than the Actual Amount, an amount equal to difference between
the Actual Amount and the Estimated Amount shall be distributed from the Escrow
Fund to Mercury in accordance with the Escrow Agreement.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SYSTINET

Subject to the exceptions set forth in the Disclosure Letter of Systinet
delivered concurrently with the execution of this Agreement (the “Systinet
Disclosure Letter”) (which disclosures shall delineate the section or subsection
to which they apply but shall also qualify such other sections or subsections in
this Article 2 to the extent it is reasonably apparent on its face from a
reading of the disclosure item that such disclosure is applicable to such other
section or subsection, Systinet represents and warrants to Mercury and Merger
Sub as follows:

2.1 Organization, Standing and Power. Each of Systinet and each of its
Subsidiaries (as defined in Section 8.4(n)) is a company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each of Systinet and each of its Subsidiaries has the corporate
power to own its properties and to conduct its business as now being conducted
and as currently proposed by it to be conducted and is duly qualified to do
business and is in good standing in each jurisdiction where the failure to be so
qualified and in good standing, individually or in the aggregate with any such
other failures, could reasonably be expected to have a Material Adverse Effect
(as defined in Section 8.4(i)) on Systinet. Neither Systinet nor any of its
Subsidiaries is in violation of any of the provisions of its organizational
documents. Other than the Persons (as defined in Section 8.4(k)) listed on
Section 2.1 of the Systinet Disclosure Letter, Systinet does not (and has not)
directly or indirectly own any equity or similar interest in, or any interest
convertible or exchangeable or exercisable for, any equity or similar interest
in, any Person. Section 2.1 of the Systinet Disclosure Letter sets forth a true,
correct and complete list of each of its Subsidiaries indicating (i) its
officers and directors and (ii) the record and beneficial owner of all of its
issued and outstanding shares of capital stock. All the outstanding capital
stock of each of Systinet’s Subsidiaries is duly authorized, validly issued,
fully paid and nonassessable. There are no options, warrants, calls, rights,
commitments or agreements of any character, written or oral, to which any of
Systinet’s Subsidiaries is a party or by which it is bound obligating any of
Systinet’s Subsidiaries to issue, deliver, sell, repurchase or

 

9



--------------------------------------------------------------------------------

redeem, or cause to be issued, sold, repurchased or redeemed, any shares of the
capital stock of such Subsidiary or obligating such Subsidiary to grant, extend,
accelerate the vesting of, change the price of, otherwise amend or enter into
any such option, warrant, call right, commitment or agreement. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or other similar rights with respect to any of Systinet’s
Subsidiaries.

 

2.2 Capital Structure.

(a) The authorized capital stock of Systinet consists of 145,000,000 shares of
Systinet Common Stock, and 82,940,000 shares of Systinet Preferred Stock. As of
the date hereof there are issued and outstanding 5,056,635 shares of Common
Stock, 3,640,000 shares of Convertible Preferred Stock par value $0.01 per share
(the “Convertible Preferred Stock”), 17,666,667 shares of Series A Convertible
Preferred Stock par value $0.01 per share (the “Series A Preferred Stock”),
16,562,496 shares of Series B Convertible Preferred Stock par value $0.01 per
share ( the “Series B Preferred Stock”) and 43,948,741 shares of Series C
Convertible Preferred Stock par value $0.01 per share (the “Series C Preferred
Stock”). Assuming (x) the Closing takes place on January 31, 2006 and (y) no
additional Systinet Capital Stock is issued after the date hereof except upon
conversion of outstanding Systinet Preferred Stock and the exercise of the
Systinet Options and Systinet Warrants, on a fully diluted as converted into
Systinet Common Stock basis (assuming, with respect to Systinet Options, only
exercise of vested Systinet Options on such date), there would be 133,108,272
shares of Systinet Common Stock outstanding on January 31, 2006. There are not
outstanding any adjustments made or required to be made to the conversion rates
applicable to Systinet Preferred Stock set forth in the Systinet Charter. Other
than the accruing dividends set forth in the terms of the Systinet Preferred
Stock contained in the Systinet Charter, there are no declared or accrued but
unpaid dividends with respect to any shares of Systinet Common Stock or Systinet
Preferred Stock. As of the date hereof, the outstanding shares of Systinet
Preferred Stock convert into the aggregate number of shares of Systinet Common
Stock set forth in Section 2.2(a) of the Systinet Disclosure Letter. Other than
the shares of Systinet Capital Stock listed above, as of the date hereof, there
are no other issued and outstanding shares of Systinet Capital Stock.
Section 2.2(a) of the Systinet Disclosure Letter sets forth a true, correct and
complete list (with names and record addresses) of all of Systinet’s security
holders, the number of shares, options, warrants or other rights to acquire
shares of Systinet Capital Stock owned and any Persons with rights to acquire
Systinet securities (including all holders of outstanding Systinet Options,
whether or not granted under the Systinet Option Plan, the exercise or vesting
schedule, exercise price, and tax status of such options under Section 422 of
the Code). All issued and outstanding shares of Systinet Capital Stock are duly
authorized, validly issued, fully paid and non-assessable and are free of
preemptive rights, rights of first refusal and “put” or “call” rights created by
statute, Systinet’s organizational documents or any agreement to which Systinet
is a party or by which it is bound or of which it has knowledge. Except as set
forth in the Systinet Charter or in Section 2.2(a) of the Systinet Disclosure
Letter, as of the date hereof, there are no options, warrants, calls, rights,
commitments or (written or oral) Contracts (as defined in Section 8.4(c)), to
which Systinet is a party, or by which it is bound, obligating Systinet to
issue, deliver, sell, repurchase (other than Contracts set forth in
Section 2.2(a) of the Systinet Disclosure Letter granting Systinet the right to
purchase unvested shares upon termination of employment or service) or redeem,
or cause to be issued, delivered, sold, repurchased or redeemed, any shares of
any Systinet Capital Stock and/or Systinet Options or obligating Systinet to
grant, extend,

 

10



--------------------------------------------------------------------------------

accelerate the vesting and/or repurchase rights of, change the price of, or
otherwise amend or enter into any such option, warrant, call, right, commitment
or agreement. Section 2.2(a) of the Systinet Disclosure Letter sets forth the
number of shares of Systinet Common Stock underlying Systinet Options that will
become exercisable upon consummation of the Merger and the number of additional
shares underlying Systinet Options that may become exercisable upon a change in
the holder’s employment circumstances after consummation of the Merger. Except
as set forth in Section 2.2(a) of the Systinet Disclosure Letter, there are no
Contracts relating to voting, purchase or sale of any Systinet Capital Stock
(1) between or among Systinet and any of its security holders, other than the
Systinet Options, the Systinet Warrants and written contracts granting Systinet
the right to purchase unvested shares upon termination of employment or service,
and (2) to Systinet’s knowledge, between or among any of Systinet’s security
holders. All outstanding Systinet securities were issued in compliance with all
applicable foreign, federal and state securities laws.

(b) Except for the Systinet Corporation 2001 Stock Option and Incentive Plan
(the “Systinet Option Plan”), Systinet has never adopted or maintained any stock
option plan or other plan providing for equity compensation of any person. As of
the date hereof, Systinet has reserved 30,699,885 shares of Systinet Common
Stock for issuance to employees and directors of, and consultants to Systinet,
upon the exercise of options granted under the Systinet Option Plan, of which
26,812,847 shares are issuable, as of the date hereof, upon the exercise of
outstanding, unexercised options. As of the Effective Time, all issued and
outstanding options to purchase Systinet Capital Stock shall be duly authorized
by all necessary corporate action.

(c) As of the Effective Time, none of the outstanding Systinet Common Stock will
be subject to vesting, and no holder of Systinet Options will be entitled to
exercise such options before they become vested.

2.3 Authority; Noncontravention. (a) Systinet has all requisite corporate power
and authority to enter into this Agreement and, subject to Systinet’s receipt of
the Required Vote (as defined in Section 2.18) from Systinet’s stockholders, to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and, subject to Systinet’s receipt of the Required Vote from
Systinet’s stockholders, the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of Systinet. This Agreement has been duly executed and delivered by Systinet
and, assuming the due authorization, execution and delivery by Mercury and
Merger Sub, constitutes the valid and binding obligation of Systinet enforceable
against Systinet in accordance with its terms, subject to the effect of
(a) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereafter in effect relating to rights of creditors generally and
(b) rules of law and equity governing specific performance, injunctive relief
and other equitable remedies. The execution and delivery of this Agreement by
Systinet does not, and the consummation of the transactions contemplated hereby
will not, (i) result in the creation of a material lien on any properties or
assets of Systinet or any of its Subsidiaries or (ii) conflict with, or result
in any violation of, or default under (with or without notice or lapse of time,
or both), or give rise to a right of termination, cancellation, renegotiation or
acceleration of any obligation or loss of any benefit under, or require any
consent, approval or waiver from any Person in accordance with, (A) any
provision of the organizational documents of Systinet or any of its Subsidiaries
or (B) any material Contract, instrument, permit, judgment, order, decree,
statute, law, rule or regulation

 

11



--------------------------------------------------------------------------------

applicable to Systinet or any of its Subsidiaries or any of their respective
properties or assets. Except as set forth in Section 2.3 of the Systinet
Disclosure Letter, no consent, approval, order or authorization of, or
registration, declaration or filing with, any government, any court, tribunal,
arbitrator, administrative agency, commission or other governmental official,
authority or instrumentality, in each case whether domestic or foreign, any
stock exchange or similar self-regulatory organization or any quasi-governmental
or private body exercising any regulatory, taxing or other governmental or
quasi-governmental authority (each a “Governmental Entity”) or third party is
required by or with respect to Systinet or any of its Subsidiaries in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for (1) the filing of the Certificate
of Merger, (2) such filings as may be required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”) or any other Antitrust Laws
(as defined in Section 4.6(b)), (3) the Required Vote, or (4) such other
consents, approvals, orders, authorizations, registrations, declarations or
filings which if not obtained or made, would not reasonably be expected to
cause, individually or in the aggregate, a material liability for Systinet and
its Subsidiaries taken as a whole.

(b) On the date hereof, this Agreement and the transactions contemplated hereby
shall be approved by the Required Vote of the Systinet stockholders, the
Systinet Stockholders Written Consent shall be delivered to the Secretary of
Systinet, and a copy of the Systinet Stockholders Written Consent shall be
delivered to Mercury.

2.4 Financial Statements. Except as set forth in Section 2.4 of the Systinet
Disclosure Letter, Systinet has delivered to Mercury its audited consolidated
financial statements as at and for the years ended December 31, 2003 and 2004
(including balance sheets, statements of operations and statements of cash
flows) (the “Audited Financial Statements”) and its unaudited consolidated
financial statements as at and for the eleven-month period ended November 30,
2005 (including balance sheets, statements of operations and statements of cash
flows, the “November 30 Financial Statements,” and, together with the Audited
Financial Statements, the “Financial Statements”). The Financial Statements
(a) have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) (except that the unaudited financial statements
do not have notes thereto) applied on a consistent basis throughout the periods
indicated, and (b) present fairly the consolidated financial condition and
results of operations and cash flows of Systinet as of the dates, and for the
periods, indicated therein (subject, in the case of interim period financial
statements, to normal recurring year-end audit adjustments, none of which
individually or in the aggregate are material). There has been no change in
Systinet accounting policies since December 31, 2004 (the “Systinet Balance
Sheet Date”), except as described in the Financial Statements.

2.5 Absence of Certain Changes; Undisclosed Liabilities.

(a) Since the Systinet Balance Sheet Date, Systinet and each of its Subsidiaries
has conducted its business only in the ordinary course of business and there has
not occurred any change, event or condition (whether or not covered by
insurance) that, individually or in the aggregate with any other changes, events
and conditions, has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect on Systinet.

 

12



--------------------------------------------------------------------------------

(b) Neither Systinet nor any of its Subsidiaries has any indebtedness,
obligations or liabilities of any nature whether matured or unmatured, fixed or
contingent (whether or not required to be reflected in the Financial Statements
in accordance with GAAP) other than (i) those set forth or adequately provided
for in the balance sheet as of November 30, 2005, included in the Financial
Statements (the “November 30 Balance Sheet”), (ii) those incurred in the conduct
of Systinet’s business since the date of the November 30 Balance Sheet (the
“November 30 Balance Sheet Date”) in the ordinary course of business (except as
disclosed in Section 2.5(b) of the Systinet Disclosure Letter), (iii) those
imposed pursuant to the terms of Contracts disclosed in the Systinet Disclosure
Letter or imposed pursuant to the terms of Contracts that are not required to be
disclosed in the Systinet Disclosure Letter, (iv) the Systinet Expenses (as
defined in Section 4.12) and (v) those which, individually or in the aggregate,
are not material in nature or amount and would not reasonably be expected to
have a Material Adverse Effect on Systinet.

2.6 Litigation. There is no private or governmental action, suit, proceeding,
claim, arbitration or, to the knowledge of Systinet, investigation pending
before any Governmental Entity or arbitrator, or, to the knowledge of Systinet,
threatened against Systinet or any of its Subsidiaries or any of their
respective assets or properties, including any Systinet Intellectual Property
(as defined in Section 8.4(q)), or any of their respective officers or directors
(in their capacities as such). There is no judgment, decree or order against
Systinet or any of its Subsidiaries, any of their respective assets or
properties, or, to the knowledge of Systinet, any of their respective directors
or officers (in their capacities as such), that could prevent, enjoin or
materially alter or delay any of the transactions contemplated by this
Agreement, or that, individually or in the aggregate with any such other
judgments, decrees and orders, would reasonably be expected to have a Material
Adverse Effect on Systinet.

2.7 Restrictions on Business Activities. There is no Contract (including
covenants not to compete), judgment, injunction, order or decree binding upon
Systinet or any of its Subsidiaries which has or would reasonably be expected to
have, whether before or after consummation of the Merger, the effect of
prohibiting or impairing any current or future business practice of Systinet or
any of its Subsidiaries, any acquisition of property (tangible or intangible) by
Systinet or any of its Subsidiaries or the conduct of business by Systinet or
any of its Subsidiaries, in each case, as currently conducted or as currently
proposed to be conducted by Systinet or any of its Subsidiaries. Without
limiting the generality of the foregoing, neither Systinet nor any of its
Subsidiaries has entered into any agreement under which Systinet or any of its
Subsidiaries is restricted from selling, licensing or otherwise distributing any
of their respective technology or products to, or from providing services to,
customers or potential customers or any class of customers, in any geographic
area, during any period of time or in any segment of the market.

2.8 Intellectual Property.

(a) Section 2.8(a)(1) of the Systinet Disclosure Letter (i) contains a complete
and accurate list (by name and version number) of (A) all products and service
offerings, including all Software, of Systinet and each of its Subsidiaries that
have been sold, licensed, distributed or otherwise disposed of, as applicable,
and (B) all products related to the “Blizzard” product line that are currently
under development by Systinet or any of its Subsidiaries and

 

13



--------------------------------------------------------------------------------

identified on Section 2.8(a)(1) of the Systinet Disclosure Letter (collectively,
“Systinet Products”), and (ii) identifies, for each such Systinet Product,
whether Systinet or any of its Subsidiaries provides support or maintenance for
such Systinet Product. Section 2.8(a)(2) of the Systinet Disclosure Letter
includes a true and complete list of support and maintenance agreements for the
Systinet Products to which Systinet or any of its Subsidiaries is a party,
including the identity of the parties and the respective dates of such
agreements (other than, in each case, support or maintenance provided by
Systinet or any of its Subsidiaries to end users of Systinet Products in the
ordinary course of business pursuant to Systinet’s standard license agreements
previously provided to Mercury).

(b) Section 2.8(b) of the Systinet Disclosure Letter sets forth a complete and
accurate list of (i) all Systinet Intellectual Property that is Registered
Intellectual Property (as defined in Section 8.4(l)), including all Patents,
registered Copyrights, registered Trademarks and Domain Names (the “Systinet
Registered Intellectual Property”), and (ii) all material unregistered
Trademarks included among the Systinet Intellectual Property. For each listed
item, Section 2.8(b) of the Systinet Disclosure Letter shall indicate, as
applicable, the owner of such Intellectual Property, the countries in which such
Intellectual Property is patented or registered or in which an application for
same has been filed, the patent, registration or application number, the filing
and expiration dates thereof.

(c) Except as expressly stated in Section 2.8(c)(1) of the Systinet Disclosure
Letter, all of the Systinet Intellectual Property is either (i) wholly and
exclusively owned by Systinet free and clear of all options, rights to purchase,
restrictions or liens or (ii) duly, validly, wholly and exclusively licensed to
Systinet. Except as expressly stated in Section 2.8(c)(2) of the Systinet
Disclosure Letter, with respect to any Systinet Intellectual Property which
Systinet is a joint owner or co-owner, there are no restrictions (by agreement
with any third party joint owner or co-owner of the Systinet Intellectual
Property or otherwise) on Systinet’s exercise of the full scope of rights
afforded a joint owner or co-owner of that type of Intellectual Property right
under the laws of the jurisdiction in which the Intellectual Property right
exists.

(d) Section 2.8(d)(1) of the Systinet Disclosure Letter contains a true and
complete list of all Contracts (other than licenses for commercial off-the-shelf
Software and nondisclosure and inventions agreements with employees and
consultants) to which Systinet or any of its Subsidiaries is a party with
respect to any Intellectual Property, specifying the (i) name of the Contract,
(ii) the identity of all parties to the Contract and (iii) the date of the
Contract. Except as set forth in Section 2.8(d)(2) of the Systinet Disclosure
Letter, no Person who has licensed Intellectual Property to Systinet or any of
its Subsidiaries has ownership rights or license rights to improvements,
enhancements or other modifications or derivative works made by Systinet or any
of its Subsidiaries in such Intellectual Property.

(e) Section 2.8(e) of the Systinet Disclosure Letter lists all Contracts (other
than licenses for commercial off-the-shelf Software or Systinet’s customer
agreements) between Systinet or any of its Subsidiaries and any other Person
wherein or whereby Systinet or any of its Subsidiaries has agreed to, or
assumed, any obligation or duty to indemnify or hold harmless, or any material
obligation or duty to warrant, reimburse, guaranty or provide a right of
rescission in connection with the Systinet Intellectual Property or Systinet
Products. Section 2.8(e) of the Systinet Disclosure Letter lists all warranty,
indemnity, hold harmless, reimbursement, recission or guaranty claims (including
any such claims pending) made by any Person relating to the Systinet Products
and the nature of such claims.

 

14



--------------------------------------------------------------------------------

(f) Except as set forth in Section 2.8(f) of the Systinet Disclosure Letter, the
Systinet Products and the Systinet Intellectual Property do not contain any
Software code that (A) contains, or is derived in any manner (in whole or in
part) from, any Software that is distributed under any of the following licenses
or distribution models, or licenses or distribution models similar to any of the
following: GNU’s not Unix General Public License (GPL) or Lesser/Library GPL
(LGPL); or (B) is licensed under any terms or conditions that impose any
requirement that any Software using, linked with, incorporating, distributed
with, based on, derived from or accessing the Software code: (i) be made
available or distributed in source code form; (ii) be licensed for the purpose
of making derivative works; (iii) be licensed under terms that allow reverse
engineering, reverse assembly or disassembly of any kind; or (iv) be
redistributable at no charge (any of the foregoing referred to as “Open Source
Materials”). Section 2.8(f) of the Disclosure Letter lists all Open Source
Materials used by Systinet or any of its Subsidiaries in any way. Except as set
forth in Section 2.8(f) of the Disclosure Letter, no Systinet Product or
Systinet Intellectual Property is subject to the terms of license of any such
Open Source Materials, and neither Systinet nor any of its Subsidiaries is in
breach of any of the material terms of the GPL, LGPL, Mozilla Public License,
Common Public License or Eclipse Public License, as applicable, or the material
terms of any other license, to any such Open Source Materials. Except as set
forth in Section 2.8(f) of the Systinet Disclosure Letter, to the knowledge of
Systinet, neither Systinet nor any of its Subsidiaries has used Software code
that includes the Linux kernel version 2.4 or any later version. Systinet
Products that link with works distributed under the LGPL link to such works
using a shared library mechanism as described in the LGPL.

(g) Except for the Intellectual Property licensed pursuant to the licenses set
forth in Section 2.8(d) of the Systinet Disclosure Letter and except as set
forth in Section 2.8(g) of the Systinet Disclosure Letter, all Systinet Products
were created solely by either (i) employees of Systinet or one of its
Subsidiaries acting within the scope of their employment who have validly and
irrevocably assigned all of their rights, including Intellectual Property rights
therein, to Systinet or such Subsidiary or (ii) other Persons who have validly
and irrevocably assigned all of their rights, including Intellectual Property
rights therein, to Systinet or such Subsidiary, and except as set forth in
Section 2.8(b) and 2.8(d) of the Systinet Disclosure Letter, no other Person
owns or has any rights to any portion of such Systinet Products, including
Intellectual Property rights therein.

(h) Except as set forth in Section 2.8(h) of the Systinet Disclosure Letter,
neither Systinet nor any of its Subsidiaries has transferred ownership of, or
granted any exclusive license of or exclusive right to use, or authorized the
retention of any exclusive rights in or to joint ownership of, any Systinet
Intellectual Property to any other Person.

(i) The operation of the business of Systinet and each of its Subsidiaries as it
currently is conducted or is currently contemplated to be conducted by Systinet
and such Subsidiary, including the design, development, use, import, manufacture
and sale of Systinet Products (excluding those Systinet Products identified in
Section 2.8(i) of the Systinet Disclosure Letter), does not and will not
infringe or misappropriate the Intellectual Property rights of any

 

15



--------------------------------------------------------------------------------

Person. Neither Systinet nor any of its Subsidiaries has received any written
notice from any Person claiming that such operation or any Systinet Product
(including products, technology or services currently under development)
infringes or misappropriates the Intellectual Property rights of any Person or
constitutes unfair competition or trade practices under the laws of any
jurisdiction (nor does Systinet have knowledge of any basis therefor). Neither
Systinet nor any of its Subsidiaries has received any written offer for a
license of Intellectual Property, including but not limited to Patent rights,
from any Person in connection with an allegation by such Person that Systinet or
any of its Subsidiaries has infringed or misappropriated any of the Intellectual
Property of such Person. Neither Systinet nor any of its Subsidiaries has
received any written opinion of counsel that any third party Patent has been,
would be or is being directly or indirectly infringed by the operation of the
business of Systinet and each of its Subsidiaries as previously conducted,
currently conducted or contemplated to be conducted by Systinet and each of its
Subsidiaries, including with respect to any Systinet Product.

(j) Except as set forth in Section 2.8(j) of the Systinet Disclosure Letter,
each item of Systinet Registered Intellectual Property is subsisting and, to the
knowledge of Systinet, valid, and all necessary registration, maintenance and
renewal fees in connection with such Systinet Registered Intellectual Property
have been paid and all necessary documents and articles in connection with such
Systinet Registered Intellectual Property have been filed with the relevant
patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
Registered Intellectual Property. Except as set forth in Section 2.8(j) of the
Systinet Disclosure Letter, there are no actions that must be taken by Systinet
or any of its Subsidiaries within 180 days of the Closing Date, including the
payment of any registration, maintenance or renewal fees or the filing of any
documents, applications or articles for the purposes of maintaining, perfecting
or preserving or renewing any Systinet Registered Intellectual Property.

(k) Neither Systinet nor any of its Subsidiaries is infringing or otherwise
violating, and has not infringed or otherwise violated, any Intellectual
Property right of any Person or any law relating to Intellectual Property. There
is no pending, decided or settled opposition, interference, reexamination,
cancellation, injunction, lawsuit, proceeding, hearing investigation, complaint,
arbitration, mediation, demand, decree, or any other dispute or claim related to
the Systinet Intellectual Property (“IP Dispute”), nor, to the knowledge of
Systinet, has any IP Dispute been threatened, challenging the legality,
validity, enforceability or ownership of any Systinet Intellectual Property.
Except as set forth in Section 2.8(k) of the Systinet Disclosure Letter, to the
knowledge of Systinet, no circumstances or grounds exist that would give rise to
an IP Dispute, other than immaterial disagreements with customers arising in the
ordinary course of business. Neither Systinet nor any of its Subsidiaries has
sent any notice of any IP Dispute. No Systinet Intellectual Property is subject
to any outstanding injunction, judgment, order, decree, ruling charge,
settlement or other disposition of any IP Dispute. To the knowledge of Systinet,
no Person has infringed, misappropriated or otherwise violated any Systinet
Intellectual Property.

(l) Except as set forth in Section 2.8(l) of the Systinet Disclosure Letter,
none of the Systinet Registered Intellectual Property has been adjudged invalid
or unenforceable, in whole or in part, and Systinet has no knowledge of any
facts or circumstances that would render any Systinet Registered Intellectual
Property invalid or unenforceable. Without limiting the

 

16



--------------------------------------------------------------------------------

foregoing, Systinet has no knowledge of any information, materials, facts, or
circumstances, including any information or fact that would constitute prior
art, that would render any of the Systinet Registered Intellectual Property
invalid or unenforceable and neither Systinet nor any of its Subsidiaries has
misrepresented, or failed to disclose, and Systinet has no knowledge of any
misrepresentation or failure to disclose, any fact or circumstance in any
application for any Systinet Registered Intellectual Property that would
constitute fraud or an intentional misrepresentation with respect to such
application or that would otherwise affect the validity or enforceability of any
such Registered Intellectual Property.

(m) There are no Contracts between Systinet or any of its Subsidiaries and any
other Person with respect to Systinet Intellectual Property under which there is
currently any dispute regarding the scope of such Contract, or performance under
such Contract including with respect to any payments to be made or received by
Systinet or any of its Subsidiaries thereunder.

(n) Systinet and each of its Subsidiaries has taken commercially reasonable
steps that are required to protect Systinet’s or such Subsidiaries’ rights in
Trade Secrets of Systinet or such Subsidiary, or provided by any other Person to
Systinet or such Subsidiary. Without limiting the foregoing, Systinet and each
of its Subsidiaries has, and enforces, a policy requiring each employee,
consultant and contractor to execute proprietary information, confidentiality
and assignment agreements substantially in Systinet’s standard forms, which
forms are set forth in Section 2.8(o) of the Systinet Disclosure Letter, and all
current and former employees, consultants and contractors of Systinet and each
of its Subsidiaries have executed such an agreement in substantially such
corresponding standard form.

(o) None of the Systinet Intellectual Property owned by Systinet and, to the
knowledge of Systinet, none of the Systinet Intellectual Property licensed to
Systinet was developed by or on behalf of, or using grants or any other
subsidies of, any governmental entity or any university, and no government
funding, facilities, faculty or students of a university, college, other
educational institution or research center or third party fee-for-service
funding. No current or former employee, consultant or independent contractor of
Systinet or any of its Subsidiaries, who was involved in, or who contributed to,
the creation or development of any Systinet Intellectual Property, has performed
services for a government, university, college, or other educational institution
or research center during a period of time during which such employee,
consultant or independent contractor was also performing services for Systinet
or such Subsidiary with a result that such government, university, college or
other educational institution or research center has rights in or has placed
limits on the practice or transfer of such Systinet Intellectual Property.

(p) None of the Systinet Products contains any computer code: (i) designed to
intentionally harm in any manner the operation of such Software, or any other
associated Software, firmware, hardware, computer system or network (sometimes
referred to as “viruses” or “worms”); (ii) that would intentionally disable such
Software or impair in any way its operation based on the elapsing of a period of
time or advancement of a particular date (sometimes referred to as “time bombs,”
“time locks,” or “drop dead” devices) in a manner intended to harm the operation
of such Software; or (iii) that would permit Systinet, any of its Subsidiaries
or any third party to access such Software to intentionally cause any harmful,
malicious procedures, routines or mechanisms which would cause the Software to
cease

 

17



--------------------------------------------------------------------------------

functioning or to damage or corrupt data, storage media, programs, equipment or
communications. Except as set forth in Section 2.8(p) of the Systinet Disclosure
Letter, none of the existing Systinet Products contains any bug, problem, flaw
or similar issue that may materially adversely affect the value, functionality
or fitness for the intended purposes of such Systinet Products.

(q) Except as set forth in Section 2.8(q) of the Systinet Disclosure Letter,
none of Systinet, any of its Subsidiaries or any other party acting on behalf of
Systinet or any of its Subsidiaries has disclosed or delivered to any third
party, or permitted the disclosure or delivery to any escrow agent or other
party of, any Systinet Source Code (as defined below). No event has occurred,
and no circumstance or condition exists, that (with or without notice or lapse
of time, or both) shall, or would reasonably be expected to, require the
disclosure or delivery by Systinet, any of its Subsidiaries or any other party
acting on behalf of Systinet or any of its Subsidiaries to any third party of
any Systinet Source Code. Section 2.8(q) of the Systinet Disclosure Letter
identifies each Contract under which Systinet or any of its Subsidiaries has
deposited, or is or may be required to deposit, with an escrow agent or other
third party, any Systinet Source Code, and describes whether the execution of
this Agreement or the consummation of any of the transactions contemplated by
this Agreement, in and of itself, would reasonably be expected to result in the
release of any Systinet Source Code from escrow. “Systinet Source Code” means,
collectively, any human readable Software source code, or any material portion
or aspect of the Software source code, or any material proprietary information
or algorithm contained in or embedded in or combined with, in any manner, any
Software source code, in each case for any Systinet Product, but excluding Open
Source Material.

(r) Except as set forth in Section 2.8(r) of the Systinet Disclosure Letter,
there are no, and the consummation of the transactions contemplated by this
Agreement will not trigger any, royalties, fees, honoraria or other payments
payable by Systinet or any of its Subsidiaries to any Person by reason of the
ownership, development, use, license, sale or disposition of the Systinet
Intellectual Property, including any Systinet Product, other than salaries,
sales commissions and other forms of compensation paid to employees and sales
agents in the ordinary course of business.

(s) Systinet and each of its Subsidiaries has been and is in compliance with the
Export Administration Act of 1979, as amended, and all regulations promulgated
thereunder

(t) Systinet and each of its Subsidiaries has the right to use all Software
development tools, library functions, compilers and all other third party
Software that are used in the operation of the business of Systinet and each of
its Subsidiaries or that are required to create, modify, compile, operate or
support any Software that is incorporated into any Systinet Product.

2.9 Taxes.

(a) “Tax” means any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional

 

18



--------------------------------------------------------------------------------

amount imposed by any Governmental Entity responsible for the imposition of any
such tax (domestic or foreign) (each, a “Tax Authority”). “Tax Return” means any
return, statement, report or form (including estimated tax returns and reports,
withholding tax returns and reports and information returns and reports)
required to be filed with respect to Taxes.

(b) Systinet and each of its Subsidiaries, and any consolidated, combined,
unitary or aggregate group for Tax purposes of which Systinet or any of its
Subsidiaries is or has been a member, have properly completed and timely filed
all Tax Returns required to be filed by them. Except as set forth on
Section 2.9(b) of the Systinet Disclosure Letter, all such Tax Returns are true
and correct in all material respects and have been completed in all material
respects in accordance with applicable law, and Systinet and each of its
Subsidiaries have paid or withheld for payment to the appropriate Tax Authority
all Taxes due (whether or not shown to be due on such Tax Returns). The Systinet
November 30 Balance Sheet reflects all unpaid Taxes of Systinet and each of its
Subsidiaries for periods (or portions of periods) through the Systinet Balance
Sheet Date. Neither Systinet nor any of its Subsidiaries has any liability for
unpaid Taxes incurred or accrued outside the ordinary course of business after
the Systinet November 30 Balance Sheet Date.

(c) There is (i) no claim for Taxes being asserted against Systinet or any of
its Subsidiaries that has resulted in a lien against the property of Systinet or
any of its Subsidiaries other than liens for Taxes not yet due and payable,
(ii) no audit of any Tax Return of Systinet or any of its Subsidiaries being
conducted by a Tax Authority, and (iii) no extension of any statute of
limitations on the assessment of any Taxes granted by Systinet or any of its
Subsidiaries currently in effect. Neither Systinet nor any of its Subsidiaries
has been informed by any jurisdiction that the jurisdiction believes that such
entity was required to file any Tax Return that was not filed.

(d) Neither Systinet nor any of its Subsidiaries has (i) been or will be
required to include any material adjustment in Taxable income for any Tax period
(or portion thereof) in accordance with Section 481 or 263A of the Code or any
comparable provision under state or foreign Tax laws as a result of
transactions, events or accounting methods employed prior to the Merger,
(ii) filed any disclosures under Section 6662 of the Code or comparable
provisions of state, local or foreign law to prevent the imposition of penalties
with respect to any Tax reporting position taken on any Tax Return,
(iii) engaged in a “reportable transaction,” as set forth in Treasury Regulation
Section 1.6011-4(b), or any transaction that is the same as or substantially
similar to one of the types of transactions referred to as “listed transactions”
in Treasury Regulation Section 1.6011-4(b)(2), (iv) ever been a member of a
consolidated, combined, unitary or aggregate group of which Systinet was not the
ultimate parent company, (vi) been the “distributing company” or the “controlled
company” (in each case, within the meaning of Section 355(a)(1) of the Code)
with respect to a transaction described in Section 355 of the Code (A) within
the two-year period ending as of the date of this Agreement, or (B) in a
distribution that could otherwise constitute part of a “plan” or “series of
related transactions” (within the meaning of Section 355(e) of the Code) that
includes the transactions contemplated by this Agreement, (vii) ever been a
“United States real property holding company” within the meaning of Section 897
of the Code, or (viii) any actual liability under Treasury Regulations
Section 1.1502-6 (or any comparable or similar provision of federal, state,
local or foreign law), as a transferee or successor, in accordance with any
contractual obligation, or otherwise for any Taxes of any person other than
Systinet or any of its Subsidiaries.

 

19



--------------------------------------------------------------------------------

(e) Neither Systinet nor any of its Subsidiaries is a party to or bound by any
Tax sharing or Tax allocation agreement nor does Systinet or any of its
Subsidiaries have any liability or potential liability to another party under
any such agreement.

(f) Each of Systinet and each of its Subsidiaries has withheld or collected and
paid over to the appropriate Tax authorities (or are properly holding for such
timely payment) all Taxes required by law to be withheld or collected.

(g) Neither Systinet nor any of its Subsidiaries will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
period (or any portion thereof) ending after the Closing Date as a result of
any: (i) installment sale or other open transaction disposition made on or prior
to the Closing Date; or (ii) prepaid amount received on or prior to the Closing
Date.

(h) Section 2.9(h) of the Systinet Disclosure Letter lists all income, franchise
and similar Tax Returns (federal, state, local and foreign) filed with respect
to each of Systinet and its Subsidiaries for taxable periods ended on or after
January 1, 2002, indicates the most recent income, franchise or similar Tax
Return for each relevant jurisdiction for which an audit has been completed or
the statute of limitations has lapsed and indicates all Tax Returns that
currently are the subject of audit.

(i) None of the assets of Systinet or any of its Subsidiaries is “tax-exempt use
property” within the meaning of Section 168(h) of the Code.

2.10 Employee Benefit Plans.

(a) Section 2.10(a) of the Systinet Disclosure Letter sets forth a complete list
of all “employee benefit plans,” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) sponsored or
maintained by Systinet (“Employee Benefit Plans”). Systinet has no liability
with respect to any plan of the type described in the preceding sentence other
than the Employee Benefit Plans.

(b) Each Employee Benefit Plan has been maintained, operated, and administered
in material compliance with its terms and any related documents or agreements
and in material compliance with all applicable laws. There have been no
non-exempt prohibited transactions or breaches of any of the duties imposed on
“fiduciaries” (within the meaning of Section 3(21) of ERISA) by ERISA with
respect to the Employee Benefit Plans that could reasonably be expected to
result in any material liability or material excise tax under ERISA or the Code
being imposed on Systinet.

(c) Each Employee Benefit Plan intended to be qualified under Section 401(a) of
the Code is so qualified and has heretofore been determined by the Internal
Revenue Service (the “IRS”) to be so qualified, and each trust created
thereunder has heretofore been determined by the IRS to be exempt from tax under
the provisions of Section 501(a) of the Code, and nothing has occurred since the
date of any such determination that could reasonably be expected to result in
the IRS revoking such determination.

 

20



--------------------------------------------------------------------------------

(d) Systinet (i) has no obligation to contribute to a “defined benefit plan” as
defined in Section 3(35) of ERISA (except under agreements, plans or
arrangements set forth in the Systinet Disclosure Letter), and (ii) does not
currently have and at no time in the past has had an obligation to contribute to
a pension plan subject to the funding standards of Section 302 of ERISA or
Section 412 of the Code, a “multiemployer plan” as defined in Section 3(37) of
ERISA or Section 414(f) of the Code or a “multiple employer plan” within the
meaning of Section 210(a) of ERISA or Section 413(c) of the Code.

(e) No Employee Benefit Plan is or at any time was funded through a “welfare
benefit fund” as defined in Section 419(e) of the Code, and no benefits under
any Employee Benefit Plan are or at any time have been provided through a
voluntary employees’ beneficiary association (within the meaning of subsection
501(c)(9) of the Code) or a supplemental unemployment benefit plan (within the
meaning of Section 501(c)(17) of the Code).

(f) Contributions, transfers and payments in respect of any Employee Benefit
Plan for any period for which a Tax Return has not been filed, other than
transfers incident to an incentive stock option plan within the meaning of
Section 422 of the Code, are deductible under the Code on a basis consistent
with the treatment of such contributions, transfers and payments on the most
recent Tax Return.

(g) There is no pending, or to the knowledge of the Company, threatened
assessment, complaint, proceeding, or investigation of any kind in any court or
government agency with respect to any Employee Benefit Plan (other than routine
claims for benefits).

(h) All (i) insurance premiums required to be paid with respect to,
(ii) benefits, expenses and other amounts due and payable under, and
(iii) contributions, transfers or payments required to be made to, any Employee
Benefit Plan prior to the Closing Date will have been paid, made or accrued on
or before the Closing Date.

(i) No Employee Benefit Plan provides benefits, including, without limitation,
death or medical benefits, beyond termination of service or retirement other
than (i) coverage mandated by law, (ii) death or retirement benefits under any
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code or (iii) deferred compensation benefits reflected on the books of
Systinet.

(j) There is no Contract covering any employee or former employee of Systinet
that, individually or collectively, will give rise as of the Closing to the
payment of any amount that would not be deductible in accordance with the terms
of Section 280G of the Code.

(k) As of the Effective Time, all Employee Benefit Plans and employee benefit
Contracts that are subject to Section 409A of the Code will be in compliance
with the requirements of Section 409A of the Code.

 

21



--------------------------------------------------------------------------------

2.11 Employee Matters.

(a) Neither Systinet nor any of its Subsidiaries is liable for any payment to
any trust or other fund or to any Governmental Entity, with respect to
unemployment compensation benefits, social security or other benefits or
obligations for employees (other than routine payments to be made in the normal
course of business and consistently with past practice and other than payments
relating to any Employee Benefit Plan). There are no pending claims against
Systinet and/or any of its Subsidiaries that have been received by Systinet in
writing under any workers compensation plan or policy or for long term
disability.

(b) Section 2.11(b) of the Systinet Disclosure Letter sets forth a true, correct
and complete list of all severance Contracts and employment Contracts to which
Systinet and/or any of its Subsidiaries is a party or by which Systinet and/or
any of its Subsidiaries is bound. Neither Systinet nor any of its Subsidiaries
is a party to or bound by any collective bargaining agreement or other labor
union contract. No collective bargaining agreement is being negotiated by
Systinet or any of its Subsidiaries and neither Systinet nor any of its
Subsidiaries has any duty to bargain with any labor organization. Neither
Systinet nor any of its Subsidiaries is aware of any activities or proceedings
of any labor union or to organize their respective employees. There is no labor
dispute, strike or work stoppage against Systinet or any of its Subsidiaries
pending, or to Systinet’s knowledge threatened, which may interfere with the
respective business activities of Systinet or any of its Subsidiaries.

(c) Systinet has previously provided to Mercury a true, correct and complete
list of the names, positions and rates of compensation of all current officers,
directors, and employees (permanent, temporary or otherwise) of Systinet and
each of its Subsidiaries showing each such person’s name, position, status as
exempt/non-exempt and bonuses for fiscal year 2005. No employee of Systinet or
any of its Subsidiaries has given written notice to Systinet or any of its
Subsidiaries, nor does Systinet have knowledge, that any such employee intends
to terminate his or her employment with Systinet, any of its Subsidiaries or the
Surviving Corporation. Except as disclosed in Section 2.11(b), the employment of
each of the employees of Systinet or any of its Subsidiaries is “at will” and
neither Systinet nor any of its Subsidiaries has any obligation to provide any
particular form or period of notice prior to terminating the employment of any
of their respective employees.

(d) Except as provided in Section 2.11(d) of the Systinet Disclosure Letter,
none of the execution and delivery of this Agreement or the consummation of any
transaction contemplated hereby or any termination of employment or service in
connection therewith or subsequent thereto will (i) result in any payment
(including severance, unemployment compensation, golden parachute, bonus or
otherwise) becoming due to any Person, (ii) materially increase any employee
benefits otherwise payable by Systinet or any of its Subsidiaries (other than
COBRA and similar benefit related obligations required by law and as required by
such laws), (iii) result in the acceleration of the time of payment or vesting
of any such benefits, except as required under Section 411(d)(3) of the Code,
(iv) increase the amount of compensation due to any Person, or (v) result in the
forgiveness in whole or in part of any outstanding loans made by Systinet or any
of its Subsidiaries to any Person.

 

22



--------------------------------------------------------------------------------

2.12 Related Party Transactions. Except as set forth in Section 2.12 of the
Systinet Disclosure Letter, no officer or director or, to the knowledge of
Systinet, any stockholder holding 5% or more of the outstanding Systinet Capital
Stock (nor any immediate family member of any of such Persons, or any trust,
partnership or company in which any of such Persons has or has had an interest),
has or has had, directly or indirectly, (i) an interest in any third party which
furnished, sold or licensed, or furnishes, sells or licenses, services, products
or technology that Systinet or any of its Subsidiaries furnishes, sells or
licenses, or proposes to furnish, sell or license, or (ii) any interest in any
third party that purchases from or sells or furnishes or licenses to Systinet or
any of its Subsidiaries, any goods or services, provided, however, that
ownership of no more than five percent (5%) of the outstanding voting stock of a
publicly traded company shall not be deemed to be an “interest in any entity”
for purposes of this Section 2.12.

2.13 Insurance. Section 2.13 of the Systinet Disclosure Letter is a true,
correct and complete listing of all current policies of insurance and bonds
issued at the request or for the benefit of Systinet or any of its Subsidiaries.
There is no material claim pending under any of such policies or bonds as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies or bonds. Systinet and each of its Subsidiaries is in compliance
with the terms of such policies and bonds. Systinet has no knowledge of any
threatened termination of, or material premium increase with respect to, any of
such policies.

2.14 Compliance With Laws. Except as set forth on Section 2.14 of the Systinet
Disclosure Letter, each of Systinet and each of its Subsidiaries has complied in
all material respects with, is not in material violation of, and has not
received any notices of material violation with respect to, any federal, state,
local or foreign statute, law, regulations or permits or licenses issued under
such laws with respect to the conduct of its business, or the ownership or
operation of its business.

2.15 Minute Books. The minute books of Systinet and Systinet’s Subsidiary in the
Czech Republic made available to Mercury contain a complete and accurate summary
of all meetings of directors and stockholders or actions by written consent
since the time of incorporation of such entities.

2.16 Brokers’ and Finders’ Fees. Systinet has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.

2.17 Board Approval. Systinet’s board of directors, by resolutions duly adopted
(and not thereafter modified or rescinded) by unanimous vote (with no
abstentions) at a meeting duly called and held, has (a) approved this Agreement
and the Merger, (b) determined that this Agreement and the terms and conditions
of the Merger are advisable and in the best interests of Systinet and its
stockholders, and (c) recommended that all of the stockholders of Systinet
approve this Agreement.

2.18 Stockholder Approval. The affirmative vote or action by written consent of
(a) the holders of a majority of the outstanding shares of Systinet Capital
Stock, voting together as a single class, and (b) the holders of a majority of
the outstanding shares of the Series A

 

23



--------------------------------------------------------------------------------

Preferred Stock, Series B Preferred Stock and Series C Preferred Stock, voting
together as a single class, are the only votes (or consents) required of
Systinet’s stockholders under the DGCL, the Systinet Charter, Systinet’s bylaws
or any Contract to which Systinet is a party to approve and adopt this Agreement
and approve the Merger ((a) and (b) together, the “Required Vote”). Systinet’s
stockholders representing the Required Vote, by and through the execution and
delivery to Systinet of the Systinet Stockholders Written Consent on the date of
this Agreement (and not thereafter modified or rescinded) in accordance with the
applicable provisions of the DGCL, will approve this Agreement and the Merger.

2.19 Material Customers. Section 2.19 of the Systinet Disclosure Letter sets
forth Systinet’s top ten customers (the “Material Customers”) for the year ended
December 31, 2004 and the eleven months ended November 30, 2005.

2.20 Contracts. Except for Contracts listed in Section 2.20 of the Systinet
Disclosure Letter and those Contracts listed or required to be listed under this
Agreement in other sections of the Systinet Disclosure Letter (each a “Material
Contract”), as of the date hereof, neither Systinet nor any of its Subsidiaries
is currently a party to or currently bound by any of the following Contracts:

(a) any distributor, reseller, advertising, agency, manufacturer’s
representative, joint marketing, joint development, joint venture or original
equipment manufacturing Contract;

(b) any Contract for the purchase of materials, supplies, equipment or services
that (i) involves payments of more than $10,000 over the remaining life of the
Contract and is not cancelable without penalty on no more than 30 days’ notice
or (ii) involves payments of more than $50,000 over the remaining life of the
Contract, whether or not cancelable without penalty on no more than 30 days’
notice;

(c) any Contract that expires (or may be renewed at the option of any Person
other than Systinet) so as to expire more than one year after the date of this
Agreement;

(d) any trust indenture, mortgage, promissory note, loan agreement or other
contract for the borrowing of money, any currency exchange, commodities or other
hedging arrangement or any leasing transaction of the type required to be
capitalized in accordance with GAAP;

(e) any Contract for any capital expenditure in excess of $50,000 individually
or $100,000 in the aggregate;

(f) any Contract in accordance with which Systinet or any of its Subsidiaries is
a lessor or lessee of any machinery, equipment, motor vehicles, office
furniture, fixtures or other personal property or real property involving lease
obligations in excess of $10,000 individually or $50,000 in the aggregate;

(g) any agreement of guarantee, assumption or endorsement of, or any similar
commitment with respect to, the obligations, liabilities (whether accrued,
absolute, contingent or otherwise) or indebtedness of any other Person; or

 

24



--------------------------------------------------------------------------------

(h) any Contract relating to the disposition or acquisition of assets or any
interest in any business enterprise outside the ordinary course of Systinet’s
business.

All Material Contracts are in executed written form, and Systinet or the
applicable Subsidiary of Systinet has performed all of the material obligations
required to be performed by it and is entitled to all material benefits under,
and is not alleged in writing to be in default in respect of any Material
Contract. Each of the Material Contracts is in full force and effect, and there
exists no default or event of default or event, occurrence, condition or act,
which would reasonably be expected to result in the Surviving Corporation not
enjoying all material economic benefits that Systinet or the applicable
Subsidiary of Systinet enjoyed prior to the Closing and to which they are
entitled post-Closing under any Material Contract. Following the Effective Time,
the Surviving Corporation and any of its Subsidiaries will be permitted to
exercise all of their rights under the Material Contracts without the payment of
any additional amounts of consideration other than ongoing fees, royalties or
payments which Systinet and any of its Subsidiaries would otherwise be required
to pay in accordance with the terms of such Contracts had the transactions
contemplated by this Agreement not occurred.

2.21 Title of Properties; Absence of Encumbrances.

(a) Neither Systinet nor any of its Subsidiaries owns any real property, nor has
either Systinet or any of its Subsidiaries ever owned any real property.

(b) Each of Systinet and any of its Subsidiaries has good and marketable title
to, or, in the case of leased properties and assets, valid leasehold interests
in, all of its tangible properties and assets, real, personal and mixed, used or
held for use in its business, free and clear of any Encumbrances, except (i) as
reflected in the November 30 Balance Sheet, (ii) liens for Taxes not yet due and
payable, (iii) such imperfections of title and encumbrances, if any, which do
not detract materially from the value or interfere materially with the present
use of the property subject thereto or affected thereby, and (iv) the security
interests granted under the Comerica Credit Facility (as defined in
Section 8.4(b)).

2.22 Representations Complete. The representations or warranties made by
Systinet in this Agreement, as modified by the Systinet Disclosure Letter, any
exhibit or schedule to this Agreement or any other document required to be
delivered to Mercury in accordance with any provision of this Agreement, when
all such documents are read together in their entirety, do not contain any
untrue statement of a material fact, or, to the knowledge of Systinet, omit to
state any material fact necessary in order to make the statements contained
herein or therein, in the light of the circumstances under which made, not
misleading.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF MERCURY AND MERGER SUB

Mercury and Merger Sub represent and warrant to Systinet as follows:

3.1 Organization, Standing and Power. Each of Mercury and Merger Sub is duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Each of Mercury and Merger Sub has the corporate power to own its
properties and to conduct its business as now being conducted and as proposed to
be conducted by it. Merger Sub was

 

25



--------------------------------------------------------------------------------

formed by Mercury to effect the Merger, all of Merger Sub’s outstanding capital
stock is owned by Mercury, and, since its date of incorporation, Merger Sub has
not owned any assets or engaged in any activities other than in connection with
the transactions contemplated hereby.

3.2 Authority; Noncontravention. Each of Mercury and Merger Sub has all
requisite corporate power and authority to enter into this Agreement, perform
its obligations hereunder, and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Mercury and Merger Sub and no other action on
the part of Mercury or Merger Sub is necessary to authorize the execution and
delivery by Mercury or Merger Sub of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Mercury and Merger Sub and, assuming due authorization, execution
and delivery by Systinet, constitutes the valid and binding obligation of each
of Mercury and Merger Sub enforceable against each of Mercury and Merger Sub in
accordance with its terms, subject to the effect of (a) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to rights of creditor generally and (b) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
The execution and delivery of this Agreement by Mercury and Merger Sub does not,
and the consummation of the transactions contemplated hereby will not, conflict
with, or result in any violation of, or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation,
renegotiation or acceleration of any obligation or loss of any benefit under, or
require any consent, approval or waiver from any Person in accordance with,
(A) any provision of the organizational documents of Mercury or Merger Sub,
(B) any Contract filed as an exhibit to Mercury’s reports filed with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, or (C) material permit, judgment, order, decree, statute, law, rule or
regulation applicable to Mercury, Merger Sub or any of their Subsidiaries or any
of their respective properties or assets. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity or third party is required by or with respect to Mercury and Merger Sub
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for (A) the filing
of the Certificate of Merger, (B) such filings as may be required under the HSR
Act or any other Antitrust Laws, (C) such filings as are required with the
Securities and Exchange Commission or the Nasdaq National Market, and (D) such
other consents, approvals, orders, authorizations, registrations, declarations
or filings which if not obtained or made, would not reasonably be expected to
cause, individually or in the aggregate, a material liability for Mercury and
its Subsidiaries taken as a whole.

3.3 Board Approval. The Board of Directors of each of Mercury and Merger Sub (or
a duly authorized committee thereof) has approved this Agreement. No vote of
Mercury’s stockholders is required in order to consummate the transactions
contemplated by this Agreement.

3.4 Required Financing. Mercury and Merger Sub have, and at the Closing will
have, sufficient currently-available funds on hand to consummate the Merger,
including, without limitation, to (a) pay the aggregate Merger Consideration
pursuant to this Agreement, (b) pay the indebtedness of the Company owing under
the Comerica Credit Facility, and (c) pay the Systinet Expenses.

 

26



--------------------------------------------------------------------------------

3.5 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission from Systinet in connection with
the Merger based upon arrangements made by or on behalf of Mercury, Merger Sub
or either of their Affiliates (as defined in Section 8.4(a)).

3.6 Litigation. As of the date hereof, there is no litigation, action, suit,
proceeding, claim, arbitration or, to the knowledge of Mercury, investigation
pending or, to the knowledge of Mercury and Merger Sub, threatened in writing,
against Mercury or Merger Sub and neither Mercury nor Merger Sub is subject to
any outstanding order, writ, judgment, injunction or decree of any Governmental
Authority that, in either case, would be reasonably likely, individually or in
the aggregate, to prevent or materially delay the consummation of the Merger.

ARTICLE 4

COVENANTS AND OTHER AGREEMENTS

4.1 Conduct of Business of Systinet and Subsidiaries. Except as expressly
provided or permitted herein, or set forth in Section 4.1 of the Systinet
Disclosure Letter or as consented to in writing by Mercury, during the period
from the date hereof and continuing until the earlier of the termination of this
Agreement and the Effective Time:

(a) Systinet shall, and shall cause each of its Subsidiaries to, conduct its
business in the usual, regular and ordinary course and in substantially the same
manner as heretofore conducted (except to the extent expressly provided
otherwise in this Agreement or as consented to in writing by Mercury);

(b) Systinet shall, and shall cause each of its Subsidiaries to, (i) continue to
pay all of its debts and Taxes when due, subject to good faith disputes over
such debts or Taxes, (ii) continue to pay or perform its other obligations when
due consistent with past practice, and (iii) use commercially reasonable efforts
to preserve intact its present business organizations, keep available the
services of its present officers and key employees and preserve its
relationships with customers, suppliers, distributors, licensors, licensees, and
others having business dealings with it, with the purpose of preserving
unimpaired its goodwill and ongoing businesses at the Effective Time;

(c) Systinet shall promptly notify Mercury of any change, occurrence or event
not in the ordinary course of its or any of its Subsidiaries’ business, and of
any change, occurrence or event which, individually or in the aggregate with any
other changes, occurrences and events, would reasonably be expected to have a
Material Adverse Effect on Systinet or any of its Subsidiaries or which is
reasonably likely to cause any of the conditions to closing set forth in Article
5 not to be satisfied; and

(d) Systinet shall, and shall cause each of its Subsidiaries to, assure that
each of its Contracts entered into on or after the date hereof will not require
the procurement of any consent, waiver or novation or provide for any material
change in the obligations of any party in connection with, or terminate as a
result of the consummation of, the transactions contemplated by this Agreement.

 

27



--------------------------------------------------------------------------------

4.2 Restrictions on Conduct of Business of Systinet and Subsidiaries. Without
limiting the generality or effect of the provisions of Section 4.1, during the
period from the date hereof and continuing until the earlier of the termination
of this Agreement and the Effective Time, Systinet shall not, and shall cause
each of its Subsidiaries not to, do, cause or permit any of the following
(except to the extent expressly provided or permitted herein or set forth in
Section 4.2 of the Systinet Disclosure Letter or as expressly consented to in
writing by Mercury):

(a) Cause or permit any amendments to its organizational documents;

(b) Declare or pay any dividends on or make any other distributions (whether in
cash, stock or property) in respect of any of its capital stock, or split,
combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock (with the exception of conversion of shares of
Systinet Preferred Stock into shares of Systinet Common Stock pursuant to the
terms thereof or the issuance of Systinet Common Stock upon the exercise of
outstanding Systinet Options or Systinet Warrants), or repurchase, redeem or
otherwise acquire, directly or indirectly, any shares of its capital stock
except from former employees, non-employee directors and consultants in
accordance with agreements existing at the date hereof providing for the
repurchase of shares in connection with any termination of service;

(c) Accelerate, amend or change the period of exercisability or vesting of
options or other rights granted under its stock plans or the vesting of the
securities purchased or purchasable under such options or other rights, amend or
change any other terms of such options or rights or authorize cash payments in
exchange for any options or other rights granted under any of such plans or the
securities purchased or purchasable under those options or rights or waive or
amend the right of repurchase applicable to any outstanding shares of Systinet
Capital Stock;

(d) Enter into any Material Contract, enter into any other Contract or
commitment in an amount greater than $25,000 (other than customer Contracts for
the licenses of Systinet Products entered into in the ordinary course of
business), enter into any Contract that would be required to be listed as an
exception to Section 2.7, or violate, amend or otherwise modify or waive any of
the terms of any of its Material Contracts;

(e) Issue or grant any securities or agree to issue or grant any securities
other than (i) the issuance of shares of Systinet Common Stock upon the
conversion of Systinet Preferred Stock issued and outstanding on the date
hereof, or (ii) the issuance of shares of Systinet Common Stock upon exercise of
Systinet Options or Systinet Warrants outstanding on the date hereof;

(f) Hire any additional employees, consultants or independent contractors or
enter into, or extend the term of, any employment or consulting agreement with
any Person;

 

28



--------------------------------------------------------------------------------

(g) Make any loans or advances to, or any investments in or capital
contributions to, any Person, or forgive or discharge in whole or in part any
outstanding loans or advances payable to Systinet or its Subsidiaries;

(h) Transfer or license to any Person any rights to any Systinet Intellectual
Property (other than in the ordinary course of business consistent with past
practice in connection with the sale of any of Systinet’s products or services;
provided that, notwithstanding past practice, in no event shall Systinet or any
of its Subsidiaries disclose, provide or license any Systinet Source Code to any
third party or include in any such transfer or license any obligation, right or
option to deposit the Systinet Source Code in escrow);

(i) Enter into or amend outside of the ordinary course of business of Systinet
and its Subsidiaries, any agreement pursuant to which any other party is granted
marketing or other distribution rights of any type or scope with respect to any
of Systinet’s products or technology;

(j) Sell, lease, license or otherwise dispose of or encumber any of its
properties or assets (other than in the ordinary course of business consistent
with past practice in connection with the sale of any of Systinet’s products or
services; provided that, notwithstanding past practice, in no event shall
Systinet or any of its Subsidiaries disclose, provide or license any Systinet
Source Code to any third party or include in any such transfer or license any
obligation, right or option to deposit the Systinet Source Code in escrow);

(k) Incur any indebtedness for borrowed money or guarantee any such indebtedness
(other than borrowings under the Comerica Credit Facility in the ordinary course
of business) or issue or sell any debt securities or guarantee any debt
securities of others;

(l) Enter into any operating lease;

(m) Pay, discharge or satisfy, in an amount in excess of $25,000 in any one case
or $100,000 in the aggregate, any claim, liability or obligation (absolute,
accrued, asserted or unasserted, contingent or otherwise) arising otherwise than
in the ordinary course of business and not in violation of this Agreement, other
than the payment, discharge or satisfaction of Systinet Expenses and liabilities
reflected or reserved against in the Financial Statements (including repayments
under the Comerica Credit Facility);

(n) Make any capital expenditures or commitments, capital additions or capital
improvements except in the ordinary course of business;

(o) Materially reduce the amount of any insurance coverage provided by existing
insurance policies;

(p) Terminate or waive any right of substantial value;

(q) Except as set forth in Section 4.2(q) of the Systinet Disclosure Letter,
adopt or amend any employee or compensation benefit plan, including any stock
purchase, stock issuance or stock option plan, or amend any compensation,
benefit, entitlement, grant or award provided or made under any such plan,
except in each case as required under ERISA or as

 

29



--------------------------------------------------------------------------------

necessary to maintain the qualified status of such plan under the Code, or hire
any new officer-level or other management-level employee, pay any special bonus
or special remuneration to any employee or non-employee director or increase the
salaries or wage rates of its employees, or add any new non-employee members to
the board of directors of Systinet or any of its Subsidiaries;

(r) Unless required by applicable law, enter into any employment contract or any
collective bargaining agreement;

(s) Grant any severance or termination pay to any Person, except payments made
in accordance with written agreements listed in Section 2.11(b) of the Systinet
Disclosure Letter or payments disclosed in Section 4.2(s) of the Systinet
Disclosure Letter, or to amend or modify any existing severance or termination
agreement with any Person;

(t) Commence a lawsuit other than (i) for the routine collection of bills,
(ii) in such cases where it in good faith determines that failure to commence
suit would result in the material impairment of a valuable aspect of its
business, provided that it consults with Mercury prior to the filing of such a
suit, or (iii) for a breach of or to otherwise enforce or protect its rights
under this Agreement;

(u) Acquire or agree to acquire by merging or consolidating with, or by
purchasing the assets of, or by any other manner, any business or any company,
partnership, association or other business organization or division thereof, or
otherwise acquire or agree to acquire any assets which are material,
individually or in the aggregate, to its and its Subsidiaries’ business, taken
as a whole;

(v) Make or change any material election in respect of Taxes, adopt or change
any accounting method in respect of Taxes unless required by applicable law,
file any material Tax Return or any amendment to a material Tax Return Tax
Return, enter into any closing agreement, settle any claim or assessment in
respect of Taxes, or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes;

(w) Enter into any Contract or transaction in which any officer or non-employee
director of Systinet or any of its Subsidiaries (or any member of the immediate
family of such officer or director) has an interest under circumstances that
would require disclosure under Item 404 of Regulation S-K if Systinet or any of
its Subsidiaries were subject to the reporting requirements of Section 13(a) of
the Securities Exchange Act of 1934, as amended; and

(x) Take or agree in writing or otherwise to take, any of the actions described
in the foregoing clauses of this Section 4.2.

4.3 Access to Information.

(a) Until the earlier of the termination of this Agreement and the Effective
Time, upon reasonable notice and without undue disruption to its business,
(i) Systinet shall afford Mercury and its accountants, counsel and other
representatives, reasonable access during normal business hours at times
mutually convenient to Mercury and Systinet to (A) all of Systinet’s and each of
its Subsidiaries’ properties, books, contracts, commitments and records

 

30



--------------------------------------------------------------------------------

and (B) all other information concerning the business, properties and personnel
of Systinet or any of its Subsidiaries in each case as Mercury may reasonably
request, and (ii) Systinet shall provide to Mercury and its accountants, counsel
and other representatives true, correct and complete copies of internal
financial statements promptly upon Mercury’s reasonable request.

(b) Subject to compliance with applicable law, until the earlier of the
termination of this Agreement and the Effective Time, Systinet shall confer from
time to time as requested by Mercury with one or more representatives of Mercury
to discuss any material changes or developments in the operational matters of
Systinet and its Subsidiaries and the general status of the ongoing business and
operations of Systinet and its Subsidiaries.

(c) No information or knowledge obtained in any investigation in accordance with
this Section 4.3 shall affect or be deemed to modify any representation or
warranty contained herein or the conditions to the obligations of the parties
hereto to consummate the Merger.

(d) In the event the Closing has not occurred by January 15, 2006, Systinet
shall use its commercially reasonable efforts to deliver to Mercury on or about
such date Systinet’s unaudited consolidated financial statements as at and for
the twelve-month period ended December 31, 2005 (including, in each case,
balance sheets, statements of operations and statements of cash flows)
(collectively, the “December Financial Statements”). The December Financial
Statements (a) shall be prepared in accordance with GAAP (except for the
exclusion of notes thereto) applied on a consistent basis throughout the period
indicated, and (b) shall present fairly the consolidated financial condition and
results of operations and cash flows of Systinet as of the date, and for the
period, indicated therein (subject to normal recurring year-end audit
adjustments, none of which individually or in the aggregate are material).

4.4 Confidentiality. The parties acknowledge that Mercury and Systinet have
previously executed a non-disclosure agreement dated July 19, 2005 (the
“Confidentiality Agreement”), which shall continue in full force and effect in
accordance with its terms.

4.5 Public Disclosure. Prior to the Effective Time, Mercury and Systinet will
consult with each other, and to the extent practicable, agree, before issuing
any press release or otherwise making any public statement with respect to the
Merger, this Agreement or any material transaction involving Mercury or Systinet
and will not issue any such press release or make any such public statement
prior to such consultation, except as may be required by law or any listing
agreement with a national securities exchange. With respect to the initial press
release announcing the Merger and this Agreement, Systinet will be afforded an
opportunity to comment on the text of the press release that Mercury will use to
announce the Merger and this Agreement.

4.6 Consents; Cooperation.

(a) Each of Mercury, Merger Sub and Systinet shall promptly after the execution
of this Agreement, and in any event no later than ten business days from the
date of this Agreement, apply for or otherwise seek, and use its commercially
reasonable efforts to obtain, all consents and approvals required to be obtained
by it for the consummation of the

 

31



--------------------------------------------------------------------------------

Merger. Without limiting the generality or effect of the foregoing, each of
Mercury, Merger Sub and Systinet shall, as soon as practicable, and in any event
no later than five business days from the date of this Agreement, make or cause
to be made any initial filings required under the HSR Act. Mercury shall pay all
filing and related fees in connection with any filings that are required under
the HSR Act. Systinet shall cause any of its Affiliates required to make any
filings required under the HSR Act to make any initial filings it is required to
make under the HSR Act in connection with the Merger as soon as practicable and
in any event no later than five business days from the date of this Agreement.
The parties hereto shall consult and cooperate with one another, and consider in
good faith the views of one another, in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto in connection with
proceedings under or relating to the HSR Act or any other federal or state
antitrust or fair trade law.

(b) Each of Mercury, Merger Sub and Systinet shall use commercially reasonable
efforts to resolve such objections, if any, as may be asserted by any
Governmental Entity with respect to the transactions contemplated by this
Agreement under the HSR Act or any other federal, state or foreign statutes,
rules, regulations, orders or decrees that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade (collectively, “Antitrust Laws”). Neither Mercury nor Systinet shall have
any obligation to litigate or contest any administrative or judicial action or
proceeding or any Order beyond the earlier of (i) 90 days after the date of this
Agreement and (ii) the date of a ruling preliminarily enjoining the Merger
issued by a court of competent jurisdiction. Each of Mercury and Systinet shall
use commercially reasonable efforts to take such action as may be required to
cause the expiration of the notice periods under the Antitrust Laws with respect
to such transactions as promptly as possible after the execution of this
Agreement. Mercury and Systinet shall take any and all of the following actions
to the extent necessary to obtain the approval of any Governmental Entity with
jurisdiction over the enforcement of any applicable laws regarding the
transactions contemplated hereby: (i) entering into negotiations; (ii) providing
information required by law or governmental regulation; and (iii) substantially
complying with any second request for information in accordance with the
Antitrust Laws.

(c) Notwithstanding anything herein to the contrary, (i) Mercury shall not be
required to (y) divest any of its or any of its subsidiaries’ businesses,
product lines or assets, or to agree to any divestiture of Systinet’s
businesses, product lines or assets, or (z) to take or agree to take any other
action or agree to any limitation that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect on the Surviving
Corporation after the Effective Time, and (ii) neither Systinet nor any of its
Subsidiaries shall be required to (A) divest any of their respective businesses,
product lines or assets, or (B) to take or agree to take any other action or
agree to any limitation that individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect on Systinet.

4.7 Legal Requirements. Each of Mercury, Merger Sub and Systinet shall, and
shall cause its Subsidiaries, if any, to, (a) take commercially reasonable
actions necessary to comply promptly with all legal requirements which may be
imposed on it with respect to the consummation of the transactions contemplated
by this Agreement, (b) promptly cooperate with and furnish information to any
party hereto necessary in connection with any such requirements imposed upon
such other party in connection with the consummation of the transactions

 

32



--------------------------------------------------------------------------------

contemplated by this Agreement, and (c) take commercially reasonable actions
necessary to obtain (and shall cooperate with the other parties hereto in
obtaining) any consent, approval, order or authorization of, or any
registration, declaration or filing with, any Governmental Entity, or other
Person, required to be obtained or made in connection with the taking of any
action contemplated by this Agreement.

4.8 Employees; Benefits.

(a) Employees of Systinet who remain employed by Systinet after the Merger shall
receive compensation and benefits (other than stock and options) that are in the
aggregate comparable to those afforded to similarly-situated employees of
Mercury, subject to the terms and conditions of the relevant benefits plans.

(b) To the extent that service is relevant for purposes of eligibility, vesting,
calculation of any benefit, or benefit accrual under any employee benefit plan,
program or arrangement established or maintained by Mercury or the Surviving
Corporation (other than any defined benefit pension plan or stock incentive
plan) following the Closing Date for the benefit of Systinet Employees (or
Mercury’s other employees), such plan, program or arrangement shall credit such
Systinet Employees for service on or prior to the Closing Date that was
recognized by Systinet or its Subsidiaries, as the case may be, for purposes of
employee benefit plans, programs or arrangements maintained by Systinet,
provided that in no event shall such crediting of service result in any
duplication of benefits. In addition, with respect to any welfare benefit plan
(as defined in Section 3(1) of ERISA) established or maintained by Mercury and
the Surviving Corporation following the Closing Date for the benefit of Systinet
Employees (or Mercury’s other employees), such plan shall waive any pre-existing
condition exclusions (to the extent that no pre-existing condition exclusion
applied under a comparable plan of Systinet prior to the Closing) and provide
that any covered expenses incurred on or before the Closing Date by any Systinet
Employee or by a covered dependent shall be taken into account for purposes of
satisfying applicable deductible coinsurance and maximum out-of-pocket
provisions after the Closing Date.

(c) The individuals previously identified by Mercury and approved by Systinet
shall be terminated from their employment with Systinet on or prior to the
Closing. Systinet shall use its commercially reasonable efforts to assist
Mercury in obtaining a contractor agreement with each of those terminated
employees of Systinet designated by Mercury, the terms of which agreement shall
be mutually acceptable to Mercury and such individual.

4.9 Stock Options.

(a) At the Effective Time, each portion of a then outstanding Systinet Option
that is unvested will be assumed by Mercury. Each portion of a Systinet Option
so assumed by Mercury under this Agreement will continue to have, and be subject
to, the same terms and conditions set forth in the Systinet Option Plan and the
related option agreement immediately prior to the Effective Time (including,
without limitation, any repurchase rights or vesting provisions), except that
(i) each such portion of a Systinet Option will be exercisable (or will become
exercisable in accordance with its terms) for that number of whole shares of the
common stock of Mercury, par value $0.002 per share (“Mercury Common Stock”),
equal to the product

 

33



--------------------------------------------------------------------------------

of the number of shares of Systinet Common Stock that were issuable upon
exercise of such portion of a Systinet Option immediately prior to the Effective
Time multiplied by the Exchange Ratio, rounded down to the nearest whole number
of shares of Mercury Common Stock and (ii) the per share exercise price for the
shares of Mercury Common Stock issuable upon exercise of such portion of an
assumed Systinet Option will be equal to the quotient determined by dividing the
exercise price per share of Systinet Common Stock at which such portion of a
Systinet Option was exercisable immediately prior to the Effective Time by the
Exchange Ratio, rounded up to the nearest whole cent. For purposes of this
Section 4.9, “Exchange Ratio” shall mean the Systinet Price divided by the
Mercury Price, rounded to six decimal places, where the “Systinet Price” equals
the Common Price Per Share, and the “Mercury Price” equals the average for the
15 trading days ended two trading days prior to the Closing Date (the “Trailing
Average Period”) of (A) for any trading day during the Trailing Average Period
on which the Mercury Common Stock is listed on the National Association of
Securities Dealers Automated Quotation (“NASDAQ”) National Market System, the
closing price per share of the Mercury Common Stock, or (B) for any trading day
during the Trailing Average Period on which the Mercury Common Stock is not
listed on the NASDAQ National Market System, but there is a public market for
the Mercury Common Stock, the mean of the closing bid and asked prices of the
Mercury Common Stock, in each case as reported in the Wall Street Journal (or,
if not so reported, as otherwise reported by NASDAQ).

(b) It is intended that Systinet Options assumed by Mercury pursuant to
Section 4.9(a) shall qualify following the Effective Time as incentive stock
options as defined in Section 422 of the Code to the extent such Systinet
Options qualified as incentive stock options immediately prior to the Effective
Time, and the provisions of Section 4.9(a) shall be applied consistent with such
intent.

(c) At the Effective Time, each portion of a then outstanding Systinet Option
that is vested (other than the Cash Out Options) will be assumed by Mercury.
Each such portion of a Systinet Option so assumed by Mercury under this
Agreement will continue to have, and be subject to, the same terms and
conditions set forth in the Systinet Option Plan and the related option
agreement immediately prior to the Effective Time (including, without
limitation, any repurchase rights or vesting provisions), except that such
portion of a Systinet Option will be exercisable (or will become exercisable in
accordance with its terms) for an amount of cash equal to the product of
(i) number of shares of Systinet Common Stock underlying such Systinet Option
and (ii) the Common Price Per Share.

4.10 Form S-8. Mercury shall file a registration statement on Form S-8 for the
shares of Mercury Common Stock issuable with respect to assumed Systinet Options
as soon as is reasonably practicable after the Closing and after Mercury is
eligible to file a Form S-8, which Form S-8 shall include a “reoffer prospectus”
(as defined in General Instruction C.1. of Form S-8) if any person has exercised
a Systinet Option before the filing of the Form S-8 contemplated by this
Section 4.10 and shares have been issued upon such exercise in accordance with
the terms of the Systinet Option Plan.

4.11 Spreadsheet. Systinet shall prepare and deliver to Mercury, at or prior to
the Closing, a spreadsheet in form acceptable to Mercury and the Exchange Agent,
which spreadsheet shall be dated as of the Closing Date and shall set forth, as
of the Closing Date, the

 

34



--------------------------------------------------------------------------------

following information relating to holders of Systinet Capital Stock, Systinet
Options and Systinet Warrants: (a) the names of all Systinet stockholders,
optionholders and warrant holders and their respective addresses of record,
(b) the number and kind of shares of Systinet Capital Stock held by, or subject
to the Systinet Options or Systinet Warrants held by such Persons and, in the
case of shares, the respective certificate numbers, (c) cash Merger
Consideration (less the Escrow Fund) issuable to each holder of Systinet Capital
Stock, Systinet Options and Systinet Warrants, (d) the interest of each former
holder of Systinet Capital Stock, Systinet Options or Systinet Warrants in the
Escrow Fund and any amount payable pursuant to Section 1.8(f) and (e) the
exercise price per share in effect for each Systinet Option and Systinet Warrant
immediately prior to the Closing Date (the “Spreadsheet”).

4.12 Expenses. If the Merger is not consummated, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby
(including legal, accounting, investment banking, finders and advisory fees and
expenses) shall be paid by the party incurring such expense. If the Merger is
consummated, all fees and expenses of Systinet (including legal, accounting,
investment banking, finders and advisory fees and expenses) incurred in
connection with this Agreement and transactions contemplated hereby (the
“Systinet Expenses”) shall be paid by the Surviving Corporation and included in
the calculation of Net Liabilities.

4.13 Further Assurances. On the terms and subject to the conditions set forth in
this Agreement, each of the parties hereto shall use commercially reasonable
efforts, and shall cooperate with each other party hereto, to take, or cause to
be taken, such actions, and to do, or cause to be done, such things reasonably
necessary, appropriate or desirable to consummate and make effective the Merger
and the other transactions contemplated hereby, including the satisfaction of
the respective conditions set forth in Article 5. Without limiting the
generality or effect of the foregoing and subject to the terms of this
Agreement, in the event an injunction or other order preventing the consummation
of the Merger shall have been issued by a court of competent jurisdiction, each
party hereto shall use its commercially reasonable efforts to have such
injunction or other order lifted. Each party hereto, at the reasonable request
of the other party hereto, shall execute and deliver such other instruments and
do and perform such other acts and things as may be reasonably necessary or
reasonably desirable for effecting completely the consummation of the Merger and
the other transactions contemplated hereby.

4.14 Information Statement. As promptly as practicable after the date of this
Agreement, Systinet shall prepare an information statement in form and substance
reasonably satisfactory to Mercury which shall include a description of the
approval of the Merger Agreement, the Merger, and the transactions contemplated
by the Merger Agreement and the increase in the number of shares subject to the
Systinet Option Plan by Systinet’s board of directors and Systinet’s
stockholders and a description of the Systinet stockholders’ appraisal rights in
regard to the Merger under the DGCL, a description of the payments (if any) that
are the subject of the Section 280G Stockholder Approval (as defined in
Section 8.4(m)) and a description of the Merger Agreement, the Merger and the
transactions contemplated by the Merger (the “Information Statement”). Systinet
shall: (i) use commercially reasonable efforts to cause the Information
Statement to comply with applicable legal requirements; (ii) provide Mercury
with a reasonable opportunity to review and comment on any draft of the
Information Statement, and include in the Information Statement all changes
reasonably proposed by

 

35



--------------------------------------------------------------------------------

Mercury; and (iii) cause the Information Statement to be mailed to Systinet’s
stockholders as promptly as practicable following the date of this Agreement.
Mercury will cooperate with Systinet in the preparation of the Information
Statement and will provide all information reasonably required to be provided by
it for inclusion in the Information Statement.

4.15 No Solicitation. From the date hereof until termination of this Agreement
pursuant to its terms, Systinet shall not and shall cause its officers,
directors, employees, financial advisors, representatives, agents, stockholders,
Subsidiaries or Affiliates not to, directly or indirectly: (i) solicit,
initiate, facilitate, seek, entertain, encourage or support any inquiry,
proposal or offer from any Person (other than Mercury) in respect of an
Acquisition Transaction; (ii) participate in any discussions or negotiations or
enter into any agreement with, or provide any non-public information or other
information that Systinet believes or should reasonably know could be used for
purposes of formulating any inquiry, proposal or offer to, any Person (other
than Mercury) in respect of an Acquisition Transaction; or (iii) accept any
proposal or offer from any Person (other than Mercury) in respect of an
Acquisition Transaction. Upon execution of this Agreement, Systinet shall
immediately cease and cause to be terminated any existing direct or indirect
discussions with any Person (other than Mercury) that are in respect of an
Acquisition Transaction. Systinet shall promptly (and in no event later than 24
hours after receipt thereof) notify Mercury orally and in writing of any
proposal or offer concerning an Acquisition Transaction, or any request for
information from a Person in respect of an Acquisition Transaction (including
the identity of the Person making or submitting such proposal, offer or request,
and the material terms thereof (including a copy of any written proposal, offer
or request)) that is received by Systinet or any Affiliate or representative of
Systinet. Systinet shall keep Mercury informed on a reasonably current basis
(and, in any event, within 24 hours) of the status and details of any material
modifications to any such proposal, offer or request. “Acquisition Transaction”
means any transaction involving: (x) the sale, license, disposition or
acquisition of all or a substantial portion of the business or assets of
Systinet; (y) the issuance, disposition or acquisition of (A) any capital stock
or other equity security of Systinet (other than issuances of Systinet Capital
Stock upon conversion of Systinet Preferred Stock, exercise of Systinet Options
or Systinet Warrants or in routine transactions in accordance with Systinet’s
past practices), (B) except as expressly contemplated by Section 4.19 of this
Agreement, any option, call, warrant or right (whether or not immediately
exercisable) to acquire any capital stock or other equity security of Systinet,
or (C) any security, instrument or obligation that is or may become convertible
into or exchangeable for any capital stock or other equity security of Systinet;
in each of clauses (A) through (C), representing in the aggregate 10% or more of
the voting power of Systinet; or (z) any merger, consolidation, share exchange,
business combination, reorganization, recapitalization or similar transaction
involving Systinet that if consummated would result in any Person (other than
Mercury) beneficially owning 10% or more of any class of equity securities of
Systinet.

4.16 Milestone Bonus Plan. Prior to the Closing, Mercury will adopt a Milestone
Bonus Plan in the form attached hereto as Exhibit E and immediately after
Closing grant bonuses thereunder to, and enter into agreements in connection
therewith with, the individuals previously identified by Mercury and approved by
Systinet in the amounts previously identified by Mercury and approved by
Systinet.

 

36



--------------------------------------------------------------------------------

4.17 Section 280G Matters.

(a) Systinet shall obtain and deliver to Mercury, prior to the initiation of the
procedure described in Section 4.17(b), an excess parachute payment waiver, in
substantially the form contained in Section 4.17(a) of the Systinet Disclosure
Letter, from each Person who Systinet reasonably believes is, with respect to
Systinet, any Subsidiary and/or any ERISA Affiliate, a “disqualified individual”
(within the meaning of Section 280G of the Code), as determined immediately
prior to the initiation of the procedure described in Section 4.17(b), and who
would otherwise have, receive or have the right or entitlement to receive a
parachute payment from Systinet, Mercury or any ERISA Affiliate of Systinet or
Mercury under Section 280G of the Code as a result of the Closing or the
consummation of the Merger (including in connection with certain changes in any
such Person’s employment circumstances following the consummation of the
Merger).

(b) Systinet shall use commercially reasonable efforts to obtain the written
consent of such a number of stockholders of Systinet as is required by the terms
of Section 280G(b)(5)(B) so as to comply with the stockholder approval
requirements of Section 280G of the Code with respect to any and all payments
and/or benefits provided in accordance with agreements, contracts or
arrangements that, in the absence of the executed waivers described in
Section 4.17(a), would be subject to such parachute payment requirements (in a
manner which satisfies all applicable requirements of such Section 280G(b)(5)(B)
of the Code and the Treasury Regulations thereunder, including Q-7 of
Section 1.280G-1 of such Treasury Regulations).

4.18 Comerica Credit Facility. Systinet shall use commercially reasonable
efforts to take any action prior to Closing that is necessary to enable the
Surviving Corporation immediately after Closing to (i) pay off in full the
Comerica Credit Facility, (ii) terminate the Comerica Credit Facility and
(iii) release all liens made in connection with the Comerica Credit Facility.

4.19 Additional Systinet Options. Prior to the Closing, Systinet agrees to grant
Systinet Options exercisable for an aggregate of 9,959,160 shares of Systinet
Common Stock to the individuals and amounts previously agreed to by Mercury and
Systinet. Such options shall vest over four years from the date of grant with
the first 25% of the shares subject to the option vesting on the first
anniversary of the date of grant and the remaining 75% of the shares subject to
the option vesting 1/36th per month over the remaining 36 months. Systinet
agrees to amend the Systinet Option Plan and obtain the approval of the
stockholders of Systinet as necessary to effect such grants. In addition,
(i) none of the Systinet Options granted shall contain a provision allowing the
exercise of such options before they become vested, and (ii) such options will
be issued with an exercise price equal to the Common Price Per Share.

4.20 Systinet 401(k) Plan. Systinet shall terminate, or cause to be terminated
its 401(k) plan, effective no later than the day immediately preceding the
Closing Date.

 

37



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS TO THE MERGER

5.1 Conditions to Obligations of Each Party to Effect the Merger. The respective
obligations of each party to consummate the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions, which to the maximum extent permitted by law may be waived
in a written agreement of Systinet and Mercury (for itself or Merger Sub) (each
such condition is solely for the benefit of the parties hereto and may be waived
without notice, liability or obligation to any Person):

(a) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Merger shall be in effect, nor shall any
proceeding brought by a Governmental Entity seeking any of the foregoing be
pending. No statute, rule, regulation or order shall have been enacted, entered,
enforced or deemed applicable to the transactions contemplated by this
Agreement, which makes the consummation of the transactions contemplated by this
Agreement illegal.

(b) Governmental Approvals. Mercury and Systinet and their respective
Subsidiaries shall have timely obtained from each Governmental Entity all
approvals, waivers and consents, if any, necessary for consummation of, or in
connection with, the transactions contemplated hereby. Without limiting the
generality of the foregoing all applicable waiting periods under any Antitrust
Laws shall have expired or been terminated.

5.2 Additional Conditions to Obligations of Systinet. The obligations of
Systinet to consummate the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions,
any of which may be waived, in writing, by Systinet (each such condition is
solely for the benefit of Systinet and may be waived in its sole discretion
without notice, liability or obligation to any Person):

(a) Representations, Warranties and Covenants. Each of the representations and
warranties made by each of Mercury and Merger Sub in this Agreement,
disregarding all materiality or Material Adverse Effect qualifications and
exceptions, shall be true and correct, in each case as of the date of this
Agreement and at and as of the Closing Date as if made on that date, except
(i) in any case that representations and warranties that expressly speak as of a
specified date or time need only be true and correct as of such specified date
or time or (ii) where the failure to be true and correct would not, in the
aggregate, have a Material Adverse Effect on Mercury. Each of Mercury and Merger
Sub shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by it at or prior to the Closing.

(b) Receipt of Closing Deliveries. Systinet shall have received each of the
agreements, instruments and other documents required to have been delivered to
Systinet at or prior to the Closing as set forth in Exhibit F.

5.3 Additional Conditions to the Obligations of Mercury and Merger Sub. The
obligations of Mercury and Merger Sub to consummate the transactions
contemplated hereby

 

38



--------------------------------------------------------------------------------

shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions, any of which may be waived, in writing, by Mercury (each
such condition is solely for the benefit of Mercury and Merger Sub and may be
waived, for itself and Merger Sub, by Mercury in its sole discretion without
notice, liability or obligation to any Person):

(a) Representations, Warranties and Covenants. Each of the representations and
warranties made by Systinet in this Agreement, disregarding all materiality or
Material Adverse Effect qualifications and exceptions (other than such
qualifications and exceptions when used in the definition of, or to modify, the
terms Systinet Products and Systinet Intellectual Property and “Material
Contract” and “Material Customers”), shall be true and correct, in each case as
of the date of this Agreement and at and as of the Closing Date as if made on
that date, except (i) in any case that representations and warranties that
expressly speak as of a specified date or time need only be true and correct as
of such specified date or time, or (ii) where the failure to be true and correct
would not, in the aggregate, have a Material Adverse Effect on Systinet;
provided, however, that such Material Adverse Effect qualifier shall be
inapplicable with respect to representations and warranties contained in
Section 2.2(a) and (b), each of which individually shall have been true and
correct in all respects as of the date of this Agreement and shall be true and
correct in all respects on and as of the Closing Date (except in any case that
representations and warranties that expressly speaks as of a specified date or
time need only be true and correct of such specified date or time). Systinet
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it at or prior to the Closing.

(b) Receipt of Closing Deliveries. Mercury shall have received each of the
agreements, instruments and other documents required to have been delivered to
Mercury and Merger Sub at or prior to the Closing as set forth in Exhibit F.

(c) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting Mercury’s ownership, conduct or operation of the business of
Systinet and/or any of its Subsidiaries, following the Effective Time shall be
in effect, nor shall any suit, investigation, request for additional
information, action or proceeding before any Governmental Entity seeking any of
the foregoing, seeking to obtain from Mercury or Systinet or any of their
respective Affiliates in connection with the Merger any damages, or seeking any
other relief that following the Merger, in the sole judgment of Mercury, could
reasonably be expected to materially limit or restrict the ability of the
Surviving Corporation and/or its Subsidiaries to own and conduct both (i) the
assets and businesses owned and conducted by Mercury and/or its Subsidiaries
prior to the Merger and (ii) the assets and businesses owned and conducted by
Systinet and/or each of its Subsidiaries prior to the Merger, be pending or
threatened (and in the case of any of the foregoing initiated or sought by a
non-governmental entity, threatened in writing).

(d) No Material Adverse Effect. There shall not have occurred any event or
condition of any character that has had or is reasonably likely to have a
Material Adverse Effect on Systinet since the date of this Agreement.

 

39



--------------------------------------------------------------------------------

(e) Section 280G Stockholder Approval. Any agreements, contracts or arrangements
that, before giving effect to any waiver described below, would result,
separately or in the aggregate, in the payment of any amount or the provision of
any benefit that would not be deductible by reason of Section 280G of the Code
shall have been approved by such number of stockholders of Systinet as is
required by the terms of Sections 280G in order for such payments and benefits
not to be deemed parachute payments under Section 280G of the Code, with such
approval to be obtained in a manner which satisfies all applicable requirements
of Sections 280G(b)(5)(B) of the Code and the Treasury Regulations thereunder,
including Q-7 of such Treasury Regulations, or in the absence of such
stockholder approval, none of those payments or benefits shall be paid or
provided, in accordance with the waiver of those payments and benefits to be
executed by the affected individuals in accordance with Section 4.17.

(f) Systinet Options. The holders of at least 95% of the vested and unexercised
Systinet Options outstanding as of the Closing shall have agreed in writing to
cancel such Systinet Options held by such Person in exchange for the payment of
cash in accordance with the provisions of Section 1.6(a).

(g) Option Arrangements. The Systinet Option grants that are listed on Schedule
5.3(g) shall have been amended such that the exercise price of the unvested
portion of each such grant equals the Common Price Per Share. Systinet shall
have provided to Mercury the consent of each holder of such Systinet Options to
the amendment of such holder’s Systinet Options.

ARTICLE 6

TERMINATION, AMENDMENT AND WAIVER

6.1 Termination. At any time prior to the Effective Time, whether before or
after adoption of this Agreement by Systinet’s and Merger Sub’s stockholders,
this Agreement may be terminated and the Merger and the other transactions
contemplated hereby may be abandoned, as follows:

(a) by mutual written consent duly authorized by the respective boards of
directors of Mercury (or a committee thereof) (on behalf of Mercury and Merger
Sub) and Systinet;

(b) by either Mercury or Systinet, if the Closing shall not have occurred on or
before March 31, 2006 (the “Termination Date”) provided, however, that the right
to terminate this Agreement under this Section 6.1(b) shall not be available to
any party who is in material breach of this Agreement and such breach of this
Agreement has resulted in the failure of the Closing to occur on or before the
Termination Date;

(c) by either Systinet or Mercury, if any permanent injunction or other order of
a court or other competent Government Entity preventing the consummation of the
transactions contemplated by this Agreement shall have become final and
nonappealable;

(d) by Mercury, if Systinet shall have materially breached any representation,
warranty or covenant contained herein and (i) such breach shall not have been
cured within thirty days after receipt by Systinet of written notice of such
breach (provided, however, that no such

 

40



--------------------------------------------------------------------------------

cure period shall be available or applicable to any such breach which by its
nature cannot be cured) and (ii) if not cured at or prior to the Closing, such
breach would result in the failure of any of the conditions set forth in
Section 5.1 or 5.3(a) or (d) to be satisfied (provided, however, that the
termination right under Section 6.1(d) shall not be available to Mercury if
Mercury is at that time in material breach of this Agreement); or

(e) by Systinet, if Mercury or Merger Sub shall have materially breached any
representation, warranty or covenant contained herein and (i) such breach shall
not have been cured within thirty days after receipt by Mercury of written
notice of such breach (provided, however, that no such cure period shall be
available or applicable to any such breach which by its nature cannot be cured)
and (ii) if not cured at or prior to the Closing, such breach would result in
the failure of any of the conditions set forth in Section 5.1 or 5.2(a) to be
satisfied; provided, however, that the right to terminate this Agreement under
this Section 6.1(e) shall not be available to Systinet if Systinet is at that
time in material breach of this Agreement).

6.2 Effect of Termination. If this Agreement is terminated in accordance with
Section 6.1, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Mercury, Merger Sub or Systinet or their
respective officers, directors, stockholders or Affiliates; provided, however,
that each party hereto shall remain liable for willful breaches of this
Agreement prior to its termination, provided, further, that notwithstanding the
foregoing proviso, Systinet shall remain liable for any breaches or inaccuracies
of Sections 2.3(b), 2.17, 2.18 and 4.15 prior to the termination of this
Agreement; and provided, further, that the Confidentiality Agreement and the
provisions of Sections 4.12 and 6.2 and Article 8 shall remain in full force and
effect and survive any termination of this Agreement.

6.3 Amendment. Subject to the provisions of applicable law, the parties hereto
may amend this Agreement at any time in accordance with an instrument in writing
signed on behalf of each of the parties hereto; provided, however, that an
amendment made subsequent to adoption of this Agreement by the stockholders of
Systinet shall not (a) alter or change the amount or kind of consideration to be
received on conversion of the Systinet Capital Stock or (b) alter or change any
of the terms or conditions of this Agreement if such alteration or change would
materially and adversely affect the holders of Systinet Capital Stock. Subject
to the provisions of applicable law, Mercury and the Stockholders Representative
(on behalf of all of the holders of Systinet Capital Stock, vested and
unexercised Systinet Options and Systinet Warrants immediately prior to the
Effective Time) may cause this Agreement to be amended at any time after the
Effective Time by execution of an instrument in writing signed on behalf of
Mercury and the Stockholders Representative (on behalf of all of the holders of
Systinet Capital Stock, vested and unexercised Systinet Options and Systinet
Warrants immediately prior to the Effective Time); provided, however, that any
amendment made in accordance with this sentence shall not (i) alter or change
the amount or kind of consideration to be received on conversion of the Systinet
Capital Stock or for the vested and unexercised Systinet Options or Systinet
Warrants or (ii) alter or change any of the terms or conditions of this
Agreement if such alteration or change would materially and adversely affect the
stockholders of Systinet immediately prior to the Effective Time.

 

41



--------------------------------------------------------------------------------

6.4 Extension; Waiver. Any party hereto may, to the extent legally allowed,
(a) extend the time for the performance of any of the obligations or other acts
of the other parties, (b) waive any inaccuracies in the representations and
warranties made to such party herein or in any document delivered pursuant
hereto, and (c) waive compliance with any of the agreements or conditions for
the benefit of such party contained herein. At any time after the Effective
Time, the Stockholders Representative or Mercury may, to the extent legally
allowed, (i) extend the time for the performance of any of the obligations or
other acts of Systinet (in the case of a waiver by Mercury) or Mercury, Merger
Sub or Surviving Corporation (in the case of a waiver by the Stockholders
Representative), (ii) waive any inaccuracies in the representations and
warranties made to Mercury (in the case of a waiver by Mercury) or made to
Systinet (in the case of a waiver by the Stockholders Representative) herein or
in any document delivered pursuant hereto and (iii) waive compliance with any of
the agreements or conditions for the benefit of Mercury or Merger Sub (in the
case of a waiver by Mercury) or for the benefit of Systinet (in the case of a
waiver by the Stockholders Representative). Any agreement on the part of a party
hereto or the Stockholders Representative to any such extension or waiver shall
be valid only if set forth in an instrument in writing signed on behalf of such
party. Without limiting the generality or effect of the preceding sentence, no
delay in exercising any right under this Agreement shall constitute a waiver of
such right, and no waiver of any breach or default shall be deemed a waiver of
any other breach or default of the same or any other provision in this
Agreement.

ARTICLE 7

ESCROW FUND AND INDEMNIFICATION

7.1 Escrow Fund. The Escrow Fund shall be available to compensate Mercury and
the Surviving Corporation (on behalf of itself or any other Indemnified Person
(as defined in Section 7.2)) for Losses (as defined in Section 7.2) in
accordance with this Article 7.

7.2 Indemnification. The Escrow Fund shall be available from and after the
Effective Time to indemnify and hold harmless Mercury and the Surviving
Corporation and their respective officers, directors, agents and employees,
subsidiaries, directors and employees of subsidiaries, and each person, if any,
who controls or may control Mercury and the Surviving Corporation within the
meaning of the Securities Act of 1933, as amended (each of the foregoing, an
“Indemnified Person”) from and against any and all losses, liabilities, damages,
claims, suits, settlements, royalties, costs and expenses, including costs of
investigation, settlement, and defense and reasonable legal fees, court costs,
and any interest costs or penalties (collectively, “Losses”), arising out of,
related to or otherwise by virtue of (a) any breach of or inaccuracy in any
representation or warranty made by Systinet in this Agreement or any other
document required to be delivered to Mercury or Merger Sub in accordance with
any provision of this Agreement, (b) any breach of or default in connection with
any of the covenants or agreements made by Systinet in this Agreement, (c) any
appraisal or similar action with respect to shares of Systinet Capital Stock
(provided, that Losses arising under this Section 7.2(c) shall equal (i) the
excess of any consideration awarded in any appraisal action over (ii) the value
of the Merger Consideration allocable to the former Systinet stockholders whose
shares of Systinet Capital Stock were the subject of such appraisal action), and
(d) those matters listed on Schedule 7.2(d). In determining (A) whether any
representation and warranty was inaccurate or breached (except for the second
sentence of Section 2.8(p)), or (B) the amount of any Losses in respect of

 

42



--------------------------------------------------------------------------------

any inaccuracy in or any breach of any representation and warranty, any
materiality or Material Adverse Effect qualification contained in such
representation or warranty will in all respects be ignored.

7.3 Limitations on Indemnification; Exclusive Remedy.

(a) The Indemnified Persons may not recover from the Escrow Fund in respect of
any claim for indemnification in accordance with Section 7.2(a) unless and until
Losses in accordance with Section 7.2(a) have been incurred, paid or properly
accrued in an aggregate amount greater than $1,000,000 (the “Indemnification
Threshold”). Notwithstanding the foregoing, the Indemnified Persons shall be
entitled to recover for, and the Indemnification Threshold shall not apply as a
threshold to, any Losses with respect to any breach of or inaccuracy in any
representation or warranty made by Systinet in Section 2.2 (a) or (b),
Section 2.9 or Section 2.10(j) (the “Excepted Representations”). Once the
Indemnification Threshold has been exceeded, the Indemnified Persons shall be
entitled to recover only Losses in excess of the Indemnification Threshold.

(b) No indemnification liability under this Article 7 shall attach to any party
under this Agreement in respect of any claim:

(i) to the extent that any provision or reserve in respect of the matter giving
rise to such claim has been provided for on the face of the November 30 Balance
Sheet;

(ii) to the extent that the matter giving rise to such claim resulted in an
adjustment to the Merger Consideration based on the Actual Net Liabilities;

(iii) to the extent that such claim relates to any Loss for which any
Indemnified Person is insured and actually recovers thereunder, but only to the
extent of net insurance proceeds actually recovered; and

(iv) to the extent that such claim relates to any Loss for which any of any
Indemnified Person collects a recovery from any third party, but only to the
extent of collections actually received.

(c) Except for claims based on fraud, recovery from the Escrow Fund in
accordance with this Article 7 and the Escrow Agreement shall be the sole and
exclusive remedy after the Effective Time for any Losses arising out of, related
to or otherwise by virtue of any breach or claim in connection with this
Agreement or any certificate or writing delivered in connection with this
Agreement or any transaction contemplated hereby, regardless of the cause of
action; provided, however, that this Section 7.3(c) shall not limit the
liability of any party for Losses arising out of, related to or otherwise by
virtue of any breach or claim in connection with the agreements described on
Schedule 7.3(c). No Indemnified Person shall be entitled to make any claim
directly against any former holder of Systinet Capital Stock, vested but
unexercised Systinet Options or Systinet Warrants after the Effective Time for
any Losses arising out of, related to or otherwise by virtue of any breach or
claim in connection with this Agreement or any certificate or writing delivered
in connection with this Agreement or any transaction contemplated hereby,
regardless of the cause of action, except for (A) claims based on fraud or
(B) claims directly against a former holder of Systinet Capital Stock, vested
but unexercised

 

43



--------------------------------------------------------------------------------

Systinet Options or Systinet Warrants after the Effective Time for any Losses
arising out of, related to or otherwise by virtue of any breach or claim in
connection with the agreements described on Schedule 7.3(c). In the event of
fraud, no former holder of Systinet Capital Stock, vested but unexercised
Systinet Options or Systinet Warrants shall be liable for any Losses that,
together with such Person’s share, based on such Person’s contribution to the
Escrow Fund, of all other Losses, in the aggregate exceed the actual proceeds
received by such Person with respect to its Systinet Capital Stock, vested but
unexercised Systinet Options or Systinet Warrants pursuant to Article 1, other
than the Person who committed such fraud, whose liability shall not be limited.

(d) No holder of Systinet Capital Stock, Systinet Options or Systinet Warrants
shall have any right of contribution, right of indemnity or other right or
remedy against Mercury or the Surviving Corporation in connection with any
indemnification obligation or any other liability to which such holder of
Systinet Capital Stock, Systinet Options or Systinet Warrants may become subject
under or in connection with this Agreement.

7.4 Claim Period. The period during which claims for indemnification from the
Escrow Fund may be initiated shall commence at the Effective Time and terminate
at the date that is eighteen months after the Effective Time (the “Claim
Period”). The indemnification obligations under this Article 7 shall terminate
on the date that is eighteen months after the Effective Time, except for matters
as to which an Indemnified Person has made a claim for indemnity on or before
such date, which claim shall survive the expiration of such period until such
claim is finally resolved in accordance with the terms of this Article 7 and the
Escrow Agreement and any obligations with respect thereto are fully satisfied.
Notwithstanding anything contained in this Agreement to the contrary, at the
conclusion of the Claims Period such portion of the Escrow Fund as may be
necessary in the reasonable judgment of Mercury to satisfy any unresolved or
unsatisfied claims for Losses specified in any Officer’s Certificate (as defined
in Section 7.5(a)) delivered to the Escrow Agent and the Stockholder
Representative prior to expiration of the Claims Period shall remain in the
Escrow Fund until such claims for Losses have been resolved or satisfied
provided, however, that such amount shall not exceed the aggregate amount
specified in all unresolved or unsatisfied claims for Losses specified in all
such Officer’s Certificates or any Adjustment Certificate.

7.5 Claims upon Escrow Fund.

(a) Upon receipt by the Escrow Agent on or before the last day of the Claims
Period of a certificate signed by any officer of Mercury (an “Officer’s
Certificate”):

(i) stating that an Indemnified Person has incurred, paid or properly accrued,
or reasonably anticipates that it may incur, pay or properly accrue, Losses;

(ii) stating the amount of such Losses (which, in the case of Losses not yet
incurred, paid or properly accrued, may be the maximum amount in good faith
anticipated to be incurred, paid or properly accrued); and

 

44



--------------------------------------------------------------------------------

(iii) specifying in reasonable detail (based upon the information then possessed
by Mercury) the individual items of such Losses included in the amount so stated
and the nature of the claim to which such Losses are related;

subject to and in accordance with the provisions of Sections 7.3, 7.6 and 7.7,
Mercury (on behalf of itself or any other Indemnified Person) shall be entitled
to receive, and the Escrow Agent shall deliver to Mercury, out of the Escrow
Fund funds comprising the Escrow Fund having a value equal to such Losses;
provided, however, that, to the extent that such Losses have not then been
incurred or paid by such Indemnified Person, Mercury (on behalf of itself or any
other Indemnified Person) shall not be so entitled to receive, and the Escrow
Agent shall not deliver, funds in respect thereof unless and until such Losses
are actually incurred or paid by such Indemnified Person.

7.6 Objections to Claims. At the time of delivery of any Officer’s Certificate
to the Escrow Agent, a duplicate copy of such Officer’s Certificate shall be
delivered to the Stockholders Representative by or on behalf of Mercury (on
behalf of itself or any other Indemnified Person) and for a period of thirty
days after such delivery to the Escrow Agent of such Officer’s Certificate, the
Escrow Agent shall not release any portion of the Escrow Fund in accordance with
Section 7.5 unless the Escrow Agent shall have received written authorization
from the Stockholders Representative to make such delivery. After the expiration
of such thirty-day period, the Escrow Agent shall release all or a portion of
the Escrow Fund in accordance with Section 7.5; provided, however, that no such
payment or delivery may be made if and to the extent the Stockholders
Representative shall object in a written statement to any claim or claims made
in the Officer’s Certificate, and such statement shall have been delivered to
the Escrow Agent and to Mercury prior to the expiration of such thirty-day
period.

7.7 Resolution of Objections to Claims.

(a) If the Stockholders Representative shall so object in writing to any claim
or claims by Mercury made in any Officer’s Certificate, Mercury shall have
thirty days after its receipt of such writing to respond in a written statement
to the objection of the Stockholders Representative. If after such thirty-day
period there remains a dispute as to any claims, the Stockholders Representative
and Mercury shall attempt in good faith for twenty days thereafter to agree upon
the rights of the respective parties with respect to each of such claims. If an
agreement is reached with respect to such claims, the Stockholders
Representative and Mercury shall each execute a memorandum setting forth their
agreement, which shall be furnished to the Escrow Agent. The Escrow Agent shall
be entitled to rely on any such memorandum and shall distribute the cash from
the Escrow Fund in accordance with the terms thereof.

(b) If no such agreement can be reached after good faith negotiation, the
Stockholders Representative and a senior representative of Mercury shall meet
within ten days of the expiration of such twenty-day period and negotiate in
good faith for one day with an impartial mediator in San Francisco, California.
If an agreement is reached through mediation, the Stockholders Representative
and Mercury shall each execute a memorandum setting forth their agreement, which
shall be furnished to the Escrow Agent. The Escrow Agent shall be entitled to
rely on any such memorandum and shall distribute the cash from the Escrow Fund
in accordance with the terms thereof. The mediator shall be an individual
mutually agreed to by Mercury and the Stockholders Representative.

 

45



--------------------------------------------------------------------------------

(c) If no agreement can be reached after good faith mediation, the arbitration
provisions of Section 8.11 shall be followed and the decision of the arbitrator
regarding such claim shall be binding and conclusive upon the parties to this
Agreement; provided, however, that any dispute or claim regarding Section 2.8 or
in connection with any Systinet Intellectual Property, shall not be subject to
the arbitration provisions of Section 8.11 and in lieu thereof such disputes
shall be resolved as provided in Section 8.12. The Escrow Agent shall be
entitled to act in accordance with the decision of such Arbitrator, or in the
case that Section 8.12 applies, in accordance with the final non-appealable
decision of the court, and make or withhold payments out of the Escrow Fund in
accordance therewith.

7.8 Third-Party Claims. If Mercury becomes aware of a third-party claim which
Mercury believes may result in a claim by or on behalf of an Indemnified Person,
Mercury shall promptly notify the Stockholders Representative of such
third-party claim, and provide the Stockholders Representative the opportunity
to participate at its own cost in any defense of such claim. Mercury shall have
the right in its sole discretion to settle any such claim; provided, however,
that without the written consent of the Stockholders Representative, no
settlement of any such claim with third-party claimants shall be determinative
of the amount of Losses relating to such matter; and further provided, however,
that, except for amounts satisfied in full from the Escrow Fund, no Indemnified
Party shall have the right or authority to settle any such claim with
third-party claimants if such settlement would subject any former holder of
Systinet Capital Stock, vested but unexercised Systinet Options or Systinet
Warrants (excluding any individual who is a then-current or former employee of
Mercury or any of its Subsidiaries, but only in his or her capacity as an
employee) to any monetary or non-monetary relief or any criminal or
quasi-criminal sanctions, penalties or fines or admit that any former holder of
Systinet Capital Stock, vested but unexercised Systinet Options or Systinet
Warrants has any liability or responsibility for such claim without the written
consent of such holder. If the Stockholders Representative consents to any such
settlement referred to in the first proviso of the preceding sentence, neither
the Stockholders Representative nor current or former holder of Systinet Capital
Stock, vested but unexercised Systinet Options or Systinet Warrants immediately
prior to the Effective Time shall have any power or authority to object to the
amount or validity of any claim by or on behalf of any Indemnified Person for
indemnity with respect to such settlement. Notwithstanding any other provision
of this Agreement, any Losses incurred or suffered by the Indemnified Persons,
directly or indirectly, as a result of such claim, shall constitute Losses
subject to indemnities under Section 7.2.

7.9 Stockholders Representative.

(a) At the Effective Time, Warburg Pincus Private Equity VIII, L.P. shall be
constituted and appointed as the Stockholders Representative. The Stockholders
Representative shall be the exclusive agent for and on behalf of the current or
former holder of Systinet Capital Stock, vested but unexercised Systinet Options
or Systinet Warrants immediately prior to the Effective Time to: (i) give and
receive notices and communications to or from Mercury (on behalf of itself or
any other Indemnified Person) and/or the Escrow Agent relating to this
Agreement, the Escrow Agreement or any of the transactions and other matters
contemplated

 

46



--------------------------------------------------------------------------------

hereby or thereby; (ii) authorize deliveries to Mercury of cash from the Escrow
Fund in satisfaction of claims asserted by Mercury (on behalf of itself or any
other Indemnified Person, including by not objecting to such claims);
(iii) object to such claims in accordance with Section 7.6; (iv) consent or
agree to, negotiate, enter into settlements and compromises of, and demand
mediation and arbitration and comply with orders of courts and awards of
arbitrators with respect to, such claims; and (v) take all actions necessary or
appropriate in the judgment of the Stockholders Representative for the
accomplishment of the foregoing, in each case without having to seek or obtain
the consent of any Person under any circumstance. The Stockholders
Representative shall be the sole and exclusive means of asserting or addressing
any of the above and no current or former holder of Systinet Capital Stock,
vested but unexercised Systinet Options or Systinet Warrants immediately prior
to the Effective Time shall have any right to act on its own behalf with respect
to any such matters, other than any claim or dispute against the Stockholders
Representative. The Person serving as the Stockholders Representative may be
replaced from time to time by the holders of a majority in interest of the
shares or other property then on deposit in the Escrow Fund upon not less than
ten days’ prior written notice to Mercury. No bond shall be required of the
Stockholders Representative, and the Stockholders Representative shall receive
no compensation for his services. Notices or communications to or from the
Stockholders Representative shall constitute notice to or from each of the
holders of Systinet Capital Stock, Systinet Options and Systinet Warrants
immediately prior to the Effective Time.

(b) The Stockholders Representative shall not be liable to any holder of
Systinet Capital Stock, Systinet Options or Systinet Warrants immediately prior
to the Effective Time for any act done or omitted hereunder as the Stockholders
Representative while acting in good faith and any act done or omitted in
accordance with the advice of counsel or other expert shall be conclusive
evidence of such good faith. The holders of Systinet Capital Stock, Systinet
Options or Systinet Warrants immediately prior to the Effective Time shall
severally indemnify the Stockholders Representative and hold it harmless against
any loss, liability or expense incurred without gross negligence or bad faith on
the part of the Stockholders Representative and arising out of or in connection
with the acceptance or administration of its duties hereunder.

(c) The Stockholders Representative shall have reasonable access to information
about Systinet and the reasonable assistance of Systinet’s former officers and
employees for purposes of performing his duties and exercising its rights
hereunder, provided that the Stockholders Representative shall treat
confidentially and not disclose any nonpublic information from or about Systinet
to anyone (except on a need to know basis to individuals who agree to treat such
information confidentially).

7.10 Actions of the Stockholders Representative. Any notice or communication
given or received by, and any decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of, the Stockholders Representative that is within the scope of the
Stockholders Representative’s authority under Section 7.7(a) shall constitute a
notice or communication to or by, or a decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of all holders of Systinet Capital Stock, Systinet Options and
Systinet Warrants immediately prior to the Effective Time and shall be final,
binding and conclusive upon each such holder; and each Indemnified Person and
the Escrow Agent shall be entitled to rely upon any such notice,

 

47



--------------------------------------------------------------------------------

communication, decision, action, failure to act within a designated period of
time, agreement, consent, settlement, resolution or instruction as being a
notice or communication to or by, or a decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of, each and every such holder. Except for their gross negligence
and willful misconduct, each Indemnified Person and the Escrow Agent are
unconditionally and irrevocably relieved from any liability to any person for
any acts done by them in accordance with any such notice, communication,
decision, action, failure to act within a designated period of time, agreement,
consent or instruction of the Stockholders Representative.

7.11 Purchase Price Adjustment. All indemnification payments made under this
Agreement shall be treated as adjustments to the Merger Consideration to the
extent permitted under applicable law.

ARTICLE 8

GENERAL PROVISIONS

8.1 Survival of Representations and Warranties. The representations and
warranties made by Systinet in this Agreement or in any other document required
to be delivered in accordance with any provision of this Agreement shall survive
the Effective Time and remain in full force and effect until the date that is
eighteen months after the Effective Time; provided, however, that the
representations and warranties concerning outstanding Systinet Capital Stock,
options, warrants and other securities set forth in Section 2.2(a) and (b) shall
survive the Effective Time and remain in full force and effect indefinitely;
provided, further, that no right to indemnification in accordance with Article 7
in respect of any claim based upon any breach of or inaccuracy in a
representation or warranty that is set forth in an Officer’s Certificate
delivered to the Escrow Agent prior to the expiration of the Claims Period shall
be affected by the expiration of such representations and warranties as applied
to such claim. The representations and warranties made by Mercury in this
Agreement or in any other documents required to be delivered to Systinet in
accordance with any provision of this Agreement shall terminate at the Effective
Time. Nothing in this Section 8.1 or any other provision of this Agreement shall
be construed to limit the survival of any covenant or agreement of the Mercury,
Merger Sub, Systinet or the Surviving Corporation contained in this Agreement or
any of the ancillary agreements, which shall survive the Merger and continue for
the time periods set forth therein (or, if no time period is set forth therein,
for the applicable statute of limitations), other than covenants and agreements
of Mercury, Merger Sub or Systinet which by their terms are to be wholly
performed prior to the Effective Time.

8.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent via facsimile (with
confirmation of receipt) to the parties hereto at the following address (or at
such other address for a party as shall be specified by like notice):

 

48



--------------------------------------------------------------------------------

  (i) if to Mercury or Merger Sub, to:

Mercury Interactive Corporation

379 North Whisman Road

Mountain View, CA 94043

Attention: David Murphy

Facsimile No.: 650.603.5300

Telephone No.: 650.603.5200

with a copy (which shall not constitute notice) to:

Jones Day

2882 Sand Hill Road, Suite 240

Menlo Park, California 94025

Attention: Daniel R. Mitz

                    Stephen E. Gillette

Facsimile No.: 650.739.3939

Telephone No.: 650.739.3900

 

  (ii) if to Systinet, to:

Systinet Corporation

One Van De Graaff Drive, 5th Floor

Burlington, MA 01803

Attention: Tom Erickson

Facsimile No.: 781.362.1413

Telephone No.: 781.362.1313

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: Mark Burnett

Facsimile No.: 617.523.1231

Telephone No.: 617.570.1031

 

  (iii) if to the Stockholders Representative, to:

Warburg Pincus Private Equity VIII, L.P.

466 Lexington Avenue, 10th Floor

New York, NY 10017

Attention: Cary J. Davis

                    Scott A. Arenare, Esq.

Facsimile No.: 212.878.9200

Telephone No.: 212.878.0600

 

49



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: Mark Burnett

Facsimile No.: 617.523.1231

Telephone No.: 617.570.1031

And

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Steven J. Gartner

Facsimile No.: 212.728.8111

Telephone No.: 212.728.8000

8.3 Interpretation. When a reference is made in this Agreement to a section or
article, such reference shall be to a section or article of this Agreement,
unless otherwise clearly indicated to the contrary. Whenever the words
“include,” “includes” or “including” are used in this Agreement they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and annex, article, section, paragraph,
exhibit and schedule references are references to the annex, articles, sections,
paragraphs, exhibits and schedules of this Agreement, respectively, unless
otherwise specified. The plural of any defined term shall have a meaning
correlative to such defined term and words denoting any gender shall include all
genders and the neuter. Where a word or phrase is defined herein, each of its
other grammatical forms shall have a corresponding meaning. Any reference to a
party to this Agreement or any other agreement or document contemplated hereby
shall include such party’s successors and permitted assigns. A reference to any
legislation or to any provision of any legislation shall include any
modification, amendment, re-enactment thereof, any legislative provision
substituted therefor and all rules, regulations and statutory instruments issued
or related to such legislation. The headings and captions in this Agreement are
for reference only and shall not be used in the construction or interpretation
of this Agreement. The parties have participated jointly in the negotiation and
drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. No prior draft of this Agreement nor any course of performance or
course of dealing shall be used in the interpretation or construction of this
Agreement. No parole evidence shall be introduced in the construction or
interpretation of this Agreement unless the ambiguity or uncertainty in issue is
plainly discernable from a reading of this Agreement without consideration of
any extrinsic evidence. Although the same or similar subject matters may be
addressed in different provisions of this Agreement, the parties intend that,
except as reasonably apparent on the face of the Agreement or as expressly
provided in this Agreement, each such

 

50



--------------------------------------------------------------------------------

provision shall be read separately, be given independent significance and not be
construed as limiting any other provision of this Agreement (whether or not more
general or more specific in scope, substance or content). The doctrine of
election of remedies shall not apply in constructing or interpreting the
remedies provisions of this Agreement or the equitable power of a court
considering this Agreement or the transactions contemplated hereby.

8.4 Definitions.

For purposes of this Agreement:

(a) an “Affiliate,” when used with reference to any Person, means another Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such first Person;

(b) “Comerica Credit Facility” means that certain credit facility between
Comerica Bank and Systinet pursuant to that certain Loan and Security Agreement,
dated as of June 28, 2005 and as amended on November 30, 2005, and the other
documents, agreements, notes and certificates entered into in connection
therewith.

(c) “Contract” means any contract, commitment, agreement or other business
arrangement (whether oral or written).

(d) “Deferred Revenue” means the following agreed upon cost of delivery of items
included in the deferred revenues reflected on Systinet’s balance sheet as of
December 31, 2005 to be included in the calculation of Net Liabilities, where
the agreed upon cost of delivering license revenue is 0%, the agreed upon cost
of delivering revenue related to maintenance obligations is 20%, and the agreed
upon cost of delivering revenue related to service obligations is 80%; for
example, if there is $100 of deferred revenue, of which $50 is license revenue,
$20 is revenue related to maintenance obligations and $30 is revenue related to
service obligations, the amount of Deferred Revenue would be $28, which is
determined by adding 0% of the $50 of license revenue ($0), plus 20% of the $20
of revenue related to maintenance obligations (or $4), plus 80% of the $30 of
revenue related to service obligations (or $24).

(e) “in the ordinary course of business,” with respect to any action, means such
action is:

(i) consistent with the recent past practices of such Person and is taken in the
ordinary course of the normal day-to-day operations of such Person; and

(ii) not required to be authorized by the board of directors of such Person;

(f) “Intellectual Property” means the rights associated with or arising out of
any of the following: (i) domestic and foreign patents and patent applications,
together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, renewals, extensions, and reexaminations
thereof, and any identified invention disclosures (“Patents”); (ii) trade secret
rights and corresponding rights in confidential information and other non-public
information (whether or not patentable), including ideas, formulas,
compositions, inventor’s notes,

 

51



--------------------------------------------------------------------------------

discoveries and improvements, know-how, manufacturing and production processes
and techniques, testing information, research and development information,
inventions, invention disclosures, unpatented blueprints, drawings,
specifications, designs, plans, proposals and technical data, business and
marketing plans, market surveys, market know-how and customer lists and
information (“Trade Secrets”); (iii) all copyrights, copyrightable works, rights
in databases, data collections, “moral” rights, mask works, copyright
registrations and applications therefor and corresponding rights in works of
authorship (“Copyrights”); (iv) all trademarks, service marks, logos, trade
dress and trade names and domain names indicating the source of goods or
services, and other indicia of commercial source or origin (whether registered,
common law, statutory or otherwise), all registrations and applications to
register the foregoing anywhere in the world and all goodwill associated
therewith (“Trademarks”); (v) all computer software and code, including
assemblers, applets, compilers, source code, object code, development tools,
design tools, user interfaces and data, in any form or format, however fixed
(“Software”); (vi) all Internet electronic addresses, uniform resource locators
and alphanumeric designations associated therewith and all registrations for any
of the foregoing (“Domain Names”); and (vii) any similar, corresponding or
equivalent rights to any of the foregoing any where in the world;

(g) any reference to the “knowledge” of Systinet shall mean the actual knowledge
on the date hereof and on the Closing Date, as applicable, after the reasonable
inquiry within the scope of their respective business responsibilities of Thomas
Erickson, Roman Stanek, Radovan Janeček, George Chamberlain and Peter Davin;
provided that in the event that no such inquiry is made by such individual, such
individual will be deemed to have the knowledge obtained if such individual had
made a reasonable inquiry within the scope of such individual’s business
responsibilities. Any reference to the “knowledge” of Mercury shall mean the
actual knowledge on the date hereof and on the Closing Date, as applicable,
after reasonable inquiry within the scope of their responsibilities of the Chief
Financial Officer and VP, Legal of Mercury; provided that in the event that no
such inquiry is made by such individual, such individual will be deemed to have
the knowledge obtained if such individual had made a reasonable inquiry within
the scope of such individual’s business responsibilities;

(h) any reference to an event, change, condition or effect being “material” with
respect to any Person means any event, change, condition or effect that is
material in relation to the condition (financial or otherwise), properties,
assets (including intangible assets), liabilities, business, operations or
results of operations of such Person and its Subsidiaries, taken as a whole;

(i) a “Material Adverse Effect” with respect to any Person means any effect that
is materially adverse in relation to the condition (financial or otherwise),
properties, assets, liabilities, business, operations or results of operations
of such Person and its Subsidiaries, taken as a whole; provided, however, that
none of the following shall be deemed either alone or in combination to
constitute, and none of the following shall be taken into account in determining
whether there has been, or would reasonably be expected to be, a Material
Adverse Effect with respect to such Person: (1) any change, event, occurrence or
state of facts relating to the U.S. or global economy, financial markets or
political conditions in general or any of the industries in which such Person
operates in general, including such changes thereto as are caused by terrorist
activities, entry into or material worsening of war or armed hostilities, or
other national or

 

52



--------------------------------------------------------------------------------

international calamity (in each case under this clause (1) to the extent not
disproportionately affecting such Person and its Subsidiaries taken as a whole);
(2) any change, event, occurrence or state of facts that directly arises out of
or results from the announcement or pendency of this Agreement or any of the
transactions contemplated by this Agreement; (3) any change, event, occurrence
or state of facts directly arising out of or resulting from any action taken, or
failure to take an action, by such Person or its Subsidiaries with Mercury’s
express written consent or in accordance with the express written instructions
of Mercury or as otherwise expressly required or specifically permitted to be
taken by such Person or its Subsidiaries pursuant to the terms of this
Agreement; (4) the incurrence or payment of the Systinet Expenses; and (5) any
change, event, occurrence or state of facts arising out of any change in GAAP or
applicable accounting requirements or principles which occur or become effective
after the date of this Agreement;

(j) “Net Liabilities” means the amount of Systinet’s total liabilities as of
December 31, 2005 less the amount of Systinet’s total assets as of December 31,
2005, in each case calculated in accordance with GAAP applied in a manner
consistent with accounting principles used in the preparation of the Audited
Financial Statements, except that (i) cash received for revenue booked after
December 5, 2005 shall be excluded, (ii) accounts receivable for revenue booked
after December 5, 2005 shall be excluded, (iii) Deferred Revenue shall be used
in lieu of deferred revenue determined in accordance with GAAP, and (iv) all
unpaid Systinet Expenses through the Closing Date shall be accrued and included
in Systinet’s total liabilities;

(k) a “Person” means any individual, firm, corporation, partnership, company,
limited liability company, division, trust, joint venture, association,
Governmental Entity or other entity or organization;

(l) “Registered Intellectual Property” means any Intellectual Property that is
the subject of an application, certificate, filing, registration or other
document issued, filed with, or recorded by any state, government or other
public legal authority, including any of the following: (i) issued Patents and
Patent applications; (ii) Trademark registrations, renewals and applications;
(iii) Copyright registrations and applications; and (iv) Domain Name
registrations;

(m) “Section 280G Stockholder Approval” means the approval of any agreements,
contracts or arrangements that may result, separately or in the aggregate, in
the payment of any amount or the provision of any benefit that would not be
deductible by reason of Section 280G of the Code by such number of stockholders
of Systinet as is required by the terms of Section 280G in order for such
payments and benefits not to be deemed parachute payments under Section 280G of
the Code;

(n) a “Subsidiary” of any Person means any other Person in which an amount of
voting securities, other voting ownership or voting partnership interests
sufficient to elect at least 50% of its board of directors or other governing
body (or, if there are no such voting interests, 50% or more of the equity
interests of such Person) is owned directly or indirectly by such first Person;

(o) “Systinet Common Stock” means the Common Stock of Systinet par value $0.01
per share;

 

53



--------------------------------------------------------------------------------

(p) “Systinet Preferred Stock” means, collectively, the Convertible Preferred
Stock, the Series A Preferred Stock, the Series B Preferred Stock and the
Series C Preferred Stock;

(q) “Systinet Intellectual Property” means any Intellectual Property that is
owned by or exclusively licensed to Systinet or any of its Subsidiaries;

(r) “Systinet Stockholders Written Consent” means a written consent in the form
of Exhibit A approving and adopting this Agreement and approving the Merger; and

(s) a reference to a “third party” in this Agreement shall exclude Mercury,
Systinet and Merger Sub and their respective Affiliates.

8.5 Counterparts. This Agreement may be executed in one or more counterparts
(whether delivered by facsimile or otherwise), each of which shall be considered
one and the same instrument and shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto; it being understood that all parties hereto need not sign
the same counterpart.

8.6 Entire Agreement; No Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto, including all the exhibits attached hereto, the
Systinet Disclosure Letter and the Mercury Disclosure Letter, (a) constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof, except for the
Confidentiality Agreement, which shall continue in full force and effect, and
shall survive any termination of this Agreement, in accordance with its terms,
and (b) are not intended to confer, and shall not be construed as conferring,
upon any Person other than the parties hereto any rights or remedies hereunder.

8.7 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written content of the other
parties, except that Merger Sub may assign this Agreement of any its respective
rights, interest or obligations hereunder to a direct or indirect, wholly-owned
Subsidiary of Mercury without prior written consent of the other parties.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.

8.8 Severability. Any term or provision of this Agreement that is held by a
court of competent jurisdiction or arbitrator to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction. If the final judgment of such
court or arbitrator declares that any term or provision hereof is invalid, void
or unenforceable, the parties agree to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
original intention of the invalid or unenforceable term or provision.

 

54



--------------------------------------------------------------------------------

8.9 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

8.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, IRRESPECTIVE
OF THE CHOICE OF LAWS PRINCIPLES OF THE STATE OF DELAWARE, AS TO ALL MATTERS,
INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, ENFORCEABILITY, PERFORMANCE
AND REMEDIES.

8.11 Binding Arbitration. Except as provided in Sections 1.8, 7.6, 7.7 and 8.12,
all disputes, controversies or claims (whether in contract, tort or otherwise)
arising out of, relating to or otherwise by virtue of this Agreement, breach of
this Agreement or the transactions contemplated by this Agreement subsequent to
the Effective Time shall be resolved as follows:

(a) Any disputes shall be settled under the applicable rules of arbitration
(except as set forth below) of Judicial Arbitration and Mediation Services as
amended from time to time and as modified in this Section.

(b) The arbitration shall take place in San Francisco, California and shall be
the exclusive forum for resolving such disputes, controversies or claims. The
arbitrator shall have the power to order hearings and meetings to be held in
such place or places as he or she deems in the interests of reducing the total
cost to the parties of the arbitration.

(c) The arbitration shall be held before a single arbitrator. The arbitrator
shall have the power to order equitable remedies. The arbitrator may hear and
rule on dispositive motions as part of the arbitration proceeding (e.g. motions
for judgment on the pleadings, summary judgment and partial summary judgment).

(d) The arbitrator may appoint an expert only with the consent of all of the
parties to the arbitration.

(e) The arbitrator’s fees and the administrative expenses of the arbitration
shall be paid equally by the parties. Each party to the arbitration shall pay
its own costs and expenses (including attorney’s fees) in connection with the
arbitration.

(f) The award rendered by the arbitrator shall be executory, final and binding
on the Parties. The award rendered by the arbitrator may be entered into any
court having jurisdiction, or application may be made to such court for judicial
acceptance of the award and an order of enforcement, as the case may be. Such
court proceeding shall disclose only the minimum amount of information
concerning the arbitration as is required to obtain such acceptance or order.

 

55



--------------------------------------------------------------------------------

(g) Except as required by law, neither any party nor the arbitrator may disclose
the existence, content or results of an arbitration brought in accordance with
this Agreement.

(h) Notwithstanding the foregoing, any party may apply to any US court or
administrative body of competent jurisdiction to obtain a temporary restraining
order, preliminary injunction, permanent injunction or other injunctive relief
to protect its interests, without breach of this Section and without any
abridgment of the powers of the arbitrator set forth above.

(i) Each party to this Agreement hereby agrees that in connection with any such
action process may be served in the same manner as notices may be delivered
under Section 8.2 and irrevocably waives any defenses it may have to service in
such manner.

(j) The arbitration shall be conducted in accordance with the Federal Rules of
Evidence and the Federal Rules of Civil Procedure as applicable in the Northern
District of California (except that where under such rules the court has
discretion to waive or extend provisions thereof or deadlines therein, the
arbitrator shall not exercise that right without the written consent of Mercury
and the Stockholders Representative).

8.12 IP Litigation; Jurisdiction; Venue. Notwithstanding anything to the
contrary in this Agreement, the sole jurisdiction, venue and dispute resolution
procedure for actions related to Losses based upon, arising out of or otherwise
by virtue of, in whole or in part, Section 2.8 or Systinet Intellectual Property
shall be the United States District Court for the District of Delaware, and the
parties to this Agreement hereby consent to the jurisdiction of such court. Each
of the parties agrees that process may be served upon it in the manner specified
in Section 8.2 and irrevocably waives and covenants not to assert or plead any
objection which it might otherwise have to such jurisdiction and such process.

8.13 WAIVER OF JURY TRIAL. WHETHER IN ACCORDANCE WITH SECTION 8.11 OR 8.12, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

8.14 Enforcement. The parties agree that irreparable damage would occur if any
of the provisions of this Agreement were not performed in accordance with their
specific terms. Therefore, the parties shall be entitled to specific performance
of the terms hereof, this being in addition to any other remedy to which they
are entitled under this Agreement, at law or in equity.

[Signatures begin on the next page]

 

56



--------------------------------------------------------------------------------

Each of Mercury, Systinet, Merger Sub and the Stockholders Representative have
caused this Agreement to be executed and delivered as of the date first written
above.

 

MERCURY INTERACTIVE CORPORATION By:  

/s/ David J. Murphy

Name:   David J. Murphy Title:   SVP and CFO SYSTINET CORPORATION By:  

/s/ Thomas N. Erickson

Name:   Thomas N. Erickson Title:   President and CEO SHARK CORPORATION By:  

/s/ David J. Murphy

Name:   David J. Murphy Title:   Vice President WARBURG PINCUS PRIVATE EQUITY
VIII, L.P., AS STOCKHOLDERS REPRESENTATIVE By:   Warburg, Pincus & Co General
Partner By:  

/s/ Cary Davis

Name:   Cary Davis



--------------------------------------------------------------------------------

AMENDMENT TO AGREEMENT AND PLAN OF MERGER

This AMENDMENT TO AGREEMENT AND PLAN OF MERGER, dated as of January 31, 2006
(this “Amendment”), is by and among Mercury Interactive Corporation, a Delaware
corporation (“Mercury”), Systinet Corporation, a Delaware corporation
(“Systinet”), Shark Corporation, a Delaware corporation and a wholly owned
subsidiary of Mercury (“Merger Sub”), and Warburg Pincus Private Equity VIII,
L.P., as a representative of Systinet’s stockholders (the “Stockholders
Representative”).

BACKGROUND

A. Mercury, Systinet, Merger Sub and the Stockholders Representative have
entered into the Agreement and Plan of Merger, dated as of January 8, 2006
(“Merger Agreement”), pursuant to which the Company will become a wholly owned
subsidiary of Mercury;

B. Systinet, Mercury and the Stockholder Representative desire to amend the
Merger Agreement to increase the Escrow Fund (as defined in the Merger
Agreement) and to provide for certain other changes to the Merger Agreement.

AGREEMENT

The parties to this Amendment, intending to be legally bound, agree as follows:

1. Certain Definitions. Capitalized terms not otherwise defined herein have the
respective meanings given to them in the Merger Agreement.

2. Escrow Fund. The amount of the Escrow Fund shall be increased by $600,000 to
$11,350,000. At the Closing, notwithstanding anything to the contrary in
Section 1.4(d) of the Merger Agreement, Mercury shall deliver $11,350,000 (the
amount of the increased Escrow Fund) to the Escrow Agent as contemplated by
clause (x) of the second sentence of Section 1.4(d) of the Merger Agent.

3. Certain Disclosure Matters. (a) Schedule 2.2(a) which constitutes a part of
Section 2.2 of the Systinet Disclosure Letter be and is hereby replaced in its
entirety by Schedule 2.2(a) to this Amendment.

(b) Schedule 5.3(g) to the Merger Agreement be and is hereby replaced in its
entirety by Schedule 5.3(g) to this Amendment.

4. Other Provisions Confirmed. Except as otherwise specifically set forth in
this Amendment or in another instrument entered into by the undersigned, the
parties hereby ratify and affirm all of the terms and provisions of the Merger
Agreement, which shall remain in full force and effect.

5. Counterparts. This Amendment may be executed in one or more counterparts
(whether delivered by facsimile or otherwise), each of which shall be considered
one and the



--------------------------------------------------------------------------------

Amendment to Agreement and Plan of Merger – Page 3

same instrument and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto; it being understood that all parties hereto need not sign the same
counterpart.

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, IRRESPECTIVE
OF THE CHOICE OF LAWS PRINCIPLES OF THE STATE OF DELAWARE, AS TO ALL MATTERS,
INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, ENFORCEABILITY, PERFORMANCE
AND REMEDIES.

[Signatures begin on the next page]



--------------------------------------------------------------------------------

Each of Mercury, Systinet, Merger Sub and the Stockholders Representative have
caused this Amendment to be executed and delivered as of the date first written
above.

 

MERCURY INTERACTIVE CORPORATION By:  

/s/ David J. Murphy

Name:   David J. Murphy Title:   SVP and CFO SYSTINET CORPORATION By:  

/s/ G. A. Chamberlain

Name:   G. A. Chamberlain Title:   CFO SHARK CORPORATION By:  

/s/ David J. Murphy

Name:   David J. Murphy Title:   VP and Secretary WARBURG PINCUS PRIVATE EQUITY
VIII, L.P., AS STOCKHOLDERS REPRESENTATIVE By:   Warburg, Pincus & Co.   General
Partner By:  

/s/ Cary Davis

Name:   Cary Davis